



Exhibit 10.1






CREDIT AGREEMENT
Dated as of June 3, 2019
among
FOX FACTORY HOLDING CORP.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
Arranged By:
BANK OF AMERICA MERRILL LYNCH,
as Sole Lead Arranger and Sole Bookrunner









--------------------------------------------------------------------------------







TABLE OF CONTENTS
Article I. DEFINITIONS AND ACCOUNTING TERMS        1
Section 1.01
Defined Terms    1

Section 1.02
Other Interpretive Provisions    30

Section 1.03
Accounting Terms    30

Section 1.04
Rounding    31

Section 1.05
Times of Day; Rates    31

Section 1.06
Letter of Credit Amounts    32

Section 1.07
Divisions    32

Article II. THE COMMITMENTS AND CREDIT EXTENSIONS    32
Section 2.01
Revolving Loans    32

Section 2.02
Borrowings, Conversions and Continuations of Loans    32

Section 2.03
Letters of Credit    34

Section 2.04
Swingline Loans    42

Section 2.05
Prepayments    45

Section 2.06
Termination or Reduction of Aggregate Revolving Commitments    46

Section 2.07
Repayment of Loans    46

Section 2.08
Interest    46

Section 2.09
Fees    47

Section 2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin    48

Section 2.11
Evidence of Debt    48

Section 2.12
Payments Generally; Administrative Agent’s Clawback    49

Section 2.13
Sharing of Payments by Lenders    51

Section 2.14
Cash Collateral    51

Section 2.15
Defaulting Lenders    52

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY        54
Section 3.01
Taxes    54

Section 3.02
Illegality    59

Section 3.03
Inability to Determine Rates    59

Section 3.04
Increased Costs; Reserves on Eurodollar Rate Loans    60

Section 3.05
Compensation for Losses    62

Section 3.06
Mitigation Obligations; Replacement of Lenders    62

Section 3.07
Successor LIBOR    63

Section 3.08
Survival    64






--------------------------------------------------------------------------------





Article IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    64
Section 4.01
Conditions of Initial Credit Extension    64

Section 4.02
Conditions to all Credit Extensions    66

Article V. REPRESENTATIONS AND WARRANTIES        66
Section 5.01    Existence; Power    66
Section 5.02
Organizational Power; Authorization    66

Section 5.03
Governmental Approvals; No Conflicts    67

Section 5.04
Financial Statements    67

Section 5.05
Litigation and Environmental Matters    67

Section 5.06
Compliance with Laws and Agreements    68

Section 5.07
Investment Company Act    68

Section 5.08
Taxes    68

Section 5.09
Margin Regulations    68

Section 5.10
ERISA    68

Section 5.11
Ownership of Property; Insurance    69

Section 5.12
Disclosure    70

Section 5.13
Labor Relations    70

Section 5.14
Subsidiaries    70

Section 5.15
Solvency    70

Section 5.16
[Reserved]    70

Section 5.17
Collateral Documents    70

Section 5.18
Sanctions    71

Section 5.19
Patriot Act    71

Section 5.20
Anti-Corruption Laws    71

Section 5.21
No EEA Financial Institution    71

Article VI. AFFIRMATIVE COVENANTS    71
Section 6.01
Financial Statements    72

Section 6.02
Notice of Material Events    74

Section 6.03
Existence; Conduct of Business    75

Section 6.04
Compliance with Laws    75

Section 6.05
Payment of Obligations    75

Section 6.06
Books and Records    75

Section 6.07
Visitation and Inspection    76

Section 6.08
Maintenance of Properties; Insurance    76

Section 6.09
Use of Proceeds; Margin Regulations    76

Section 6.10
Cash Management    77

Section 6.11
Additional Subsidiaries and Collateral    77






--------------------------------------------------------------------------------





Section 6.12
Additional Real Estate; Leased Locations    78

Section 6.13
Further Assurances    78

Section 6.14
Anti-Corruption Laws    79

Section 6.15
Post-Closing Matters    79

Article VII. FINANCIAL COVENANTS    79
Section 7.01
Leverage Ratio    79

Section 7.02
Consolidated Fixed Charge Coverage Ratio    79

Article VIII. NEGATIVE COVENANTS    79
Section 8.01
Indebtedness and Preferred Equity    79

Section 8.02
Liens    82

Section 8.03
Fundamental Changes    83

Section 8.04
Investments; Loans    83

Section 8.05
Restricted Payments    85

Section 8.06
Sale of Assets    86

Section 8.07
Transactions with Affiliates    87

Section 8.08
Restrictive Agreements    87

Section 8.09
[Reserved]    88

Section 8.10
Hedging Transactions    88

Section 8.11
Amendment to Material Documents    88

Section 8.12
Accounting Changes    88

Section 8.13
Government Regulation    88

Section 8.14
Sanctions    88

Section 8.15
Anti-Corruption Laws        88

Article IX. EVENTS OF DEFAULT AND REMEDIES    89
Section 9.01
Events of Default    89

Section 9.02
Application of Proceeds from Collateral    91

Article X. ADMINISTRATIVE AGENT        92
Section 10.01
Appointment and Authority    92

Section 10.02
Rights as a Lender    93

Section 10.03
Exculpatory Provisions    93

Section 10.04
Reliance by Administrative Agent    94

Section 10.05
Delegation of Duties    94

Section 10.06
Resignation of Administrative Agent    95

Section 10.07
Non-Reliance on Administrative Agent and Other Lenders    96

Section 10.08
No Other Duties; Etc    96

Section 10.09
Administrative Agent May File Proofs of Claim; Credit Bidding    96

Section 10.10
Collateral and Guaranty Matters    98






--------------------------------------------------------------------------------





Section 10.11
Bank Product Providers and Lender-Related Hedge Providers    98

Section 10.12
ERISA Matters    99

Article XI. MISCELLANEOUS        100
Section 11.01
Amendments, Etc    100

Section 11.02
Notices; Effectiveness; Electronic Communications    102

Section 11.03
No Waiver; Cumulative Remedies; Enforcement    104

Section 11.04
Expenses; Indemnity; Damage Waiver        105

Section 11.05
Payments Set Aside    107

Section 11.06
Successors and Assigns    107

Section 11.07
Treatment of Certain Information; Confidentiality    113

Section 11.08
Rights of Setoff    114

Section 11.09
Interest Rate Limitation    115

Section 11.10
Counterparts; Integration; Effectiveness    115

Section 11.11
Survival of Representations and Warranties    115

Section 11.12
Severability    115

Section 11.13
Replacement of Lenders    116

Section 11.14
Governing Law; Jurisdiction; Etc    116

Section 11.15
Waiver of Jury Trial    117

Section 11.16
California Judicial Reference    118

Section 11.17
No Advisory or Fiduciary Responsibility    118

Section 11.18
Electronic Execution of Assignments and Certain Other Documents    118

Section 11.19
USA PATRIOT Act Notice    119

Section 11.20
Subordination of Intercompany Indebtedness    119

Section 11.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    119

Section 11.22
Acknowledgement Regarding Any Supported QFCs    120








--------------------------------------------------------------------------------





SCHEDULES
2.01        Commitments and Applicable Percentages
5.11        Real Estate
5.14        Subsidiaries
6.15        Post-Closing Matters    
8.01        Existing Indebtedness
8.02        Existing Liens
8.04        Existing Investments
11.02        Certain Addresses for Notices
EXHIBITS
1.01        Form of Secured Party Designation Notice
2.02        Form of Loan Notice
2.04        Form of Swingline Loan Notice
2.05        Form of Notice of Loan Prepayment
2.11(a)        Form of Note
3.01        Forms of U.S. Tax Compliance Certificates
6.01(d)        Form of Compliance Certificate
11.06(b)    Form of Assignment and Assumption
11.06(b)(iv)     Form of Administrative Questionnaire





--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of June 3, 2019 among FOX FACTORY
HOLDING CORP., a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.
The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


Section 1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Accepting Lenders” has the meaning set forth in Section 11.01.
“Acquisition” means (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person, pursuant to which such Person shall become a
Subsidiary of the Borrower or any of its Subsidiaries or shall be merged with
the Borrower or any of its Subsidiaries in which the Borrower or any of its
Subsidiaries is the surviving Person, or (b) any acquisition by the Borrower or
any of its Subsidiaries of the assets of any Person (other than a Subsidiary of
the Borrower) that constitute all or substantially all of the assets of such
Person or a division or business unit of such Person, whether through purchase,
merger or other business combination or transaction. With respect to a
determination of the amount of an Acquisition, such amount shall include all
consideration (including any deferred payments) set forth in the applicable
agreements governing such Acquisition as well as the assumption of any
Indebtedness by the Borrower or any of its Subsidiaries in connection therewith.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.
“Affiliate” means, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person. For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 15%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise. The terms
“Controlled by” and “under common Control with” have the meanings correlative
thereto.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $250,000,000.
“Agreement” means this Credit Agreement.
“Anti-Terrorism Order” means Executive Order 13224, signed by President George
W. Bush on September 23, 2001.





--------------------------------------------------------------------------------





“Applicable Lending Office” means, as to the Administrative Agent, the L/C
Issuer or any Lender, the office or offices of such Person described as such in
such Person’s Administrative Questionnaire, or such other office or offices as
such Person may from time to time notify the Borrower and the Administrative
Agent, which office may include any Affiliate of such Person or any domestic or
foreign branch of such Person or such affiliate.
“Applicable Margin” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(c):
Pricing Tier
Consolidated Net Leverage Ratio
Eurodollar Rate Loans
Base Rate Loans
Commitment Fee
I
Greater than 2.50:1.00
1.500%
0.500%
0.350%
II
Less than or equal to 2.50 but greater than 1.50:1.00
1.250%
0.250%
0.300%
III
Less than or equal to 1.50:1.00 but greater than 1.00:1.00
1.125%
0.125%
0.250%
IV
Less than or equal to 1.00:1.00
1.000%
0.000%
0.200%



Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier I shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the first Business Day
immediately following the date on which such Compliance Certificate is delivered
in accordance with Section 6.01(c), whereupon the Applicable Margin shall be
adjusted based upon the calculation of the Consolidated Net Leverage Ratio
contained in such Compliance Certificate. The Applicable Margin in effect from
the Closing Date through the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 6.01(c)
for the Fiscal Quarter ending June 30, 2019 shall be determined based upon
Pricing Tier IV. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 2.10(b).
“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable. The Applicable Percentages shall be subject to adjustment
as provided in Section 2.15.
“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
“Arranger” means Bank of America, N.A., an affiliate of Merrill Lynch, Pierce,
Fenner & Smith Incorporated, in its capacity as sole lead arranger and sole
bookrunner.





--------------------------------------------------------------------------------





“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06(b) or any other form (including
electronic documentation generated by use of an electronic platform) approved by
the Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the Fiscal Year ended December 31, 2018
and the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such Fiscal Year,
including the notes thereto.
“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of the L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank Product Obligations” means, collectively, all obligations and other
liabilities of any Loan Party or any Subsidiary to any Bank Product Provider
arising with respect to any Bank Products pursuant to or evidenced by an
agreement to provide such Bank Products.
“Bank Product Provider” means any Person that, (a) at the time it provides any
Bank Product to any Loan Party or Subsidiary, is a Lender or the Administrative
Agent or an Affiliate of a Lender or an Affiliate of the Administrative Agent,
(b) in the case of any Bank Products in effect on or prior to the Closing Date,
is, as of the Closing Date or within 30 days thereafter, a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent and
a provider of Bank Product Obligations or (c) within 30 days after the time it
provides the applicable Bank Products to a Loan Party or Subsidiary, becomes a
Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case, in its capacity as a provider of Bank
Product Obligations.
“Bank Products” means any of the following services provided to any Loan Party
or any Subsidiary by any Bank Product Provider: (a) any treasury or other cash
management services, including deposit accounts, automated clearing house (ACH)
origination and other funds transfer, depository (including cash vault and check
deposit), zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate” and (c) the Eurodollar Rate plus 1.0%; provided that
if the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.





--------------------------------------------------------------------------------





“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank eurodollar market.
“Capital Expenditures” means, for any period, without duplication, the additions
to property, plant and equipment and other capital expenditures of the Borrower
and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP, excluding (a) any expenditure to the extent such expenditure is part
of the aggregate amounts payable in connection with, or other consideration for,
any Permitted Acquisition consummated during or prior to such period, (b)
expenditures made in connection with the replacement, substitution, restoration
or repair of assets to the extent financed with (x) insurance proceeds paid on
account of the loss of or damage to the assets being replaced, restored or
repaired, or (y) awards of compensation arising from the taking by eminent
domain or condemnation of the assets being replaced, (c) the purchase price of
equipment that is purchased substantially contemporaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (d) the purchase of property, plant or equipment
to the extent financed with the proceeds of any dispositions of assets or
property not prohibited hereunder, (e) any expenditures which are contractually
required to be, and are, advanced or reimbursed to the Loan Parties in cash by a
third party (including landlords) during such period of calculation, and (f) the
purchase price of equipment purchased during such period to the extent the
consideration consists of any combination of (i) used or surplus equipment
traded in at the time of such purchase and (ii) the proceeds of a concurrent
sale of used or surplus equipment, in each case, in the ordinary course of
business.
“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease (or other arrangement conveying the
right to use) of real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Capital Stock” means, with respect to any Person, all shares, options,
warrants, general or limited partnership interests, membership interests or
other equivalents (regardless of how designated) of or in a corporation,
partnership, limited liability company or equivalent entity whether voting or
nonvoting, including common stock, preferred stock or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, (a) cash or deposit account
balances, (b) backstop letters of credit entered into on terms, from issuers and
in amounts satisfactory to the Administrative Agent and the L/C Issuer and/or
(c) if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.





--------------------------------------------------------------------------------





“Change in Control” means the occurrence of one or more of the following events:
(a) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Borrower to any Person or “group” (within the meaning of the Exchange Act and
the rules of the SEC thereunder in effect on the date hereof) other than
pursuant to a transaction between FF, ST USA Holding Corp., a Delaware
corporation (“ST USA”) and another Loan Party (other than the Borrower) that is
expressly permitted hereunder or approved by the Required Lenders in accordance
herewith, (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Exchange Act
and the rules of the SEC thereunder as in effect on the date hereof) of 30% or
more of the outstanding shares of the voting equity interests of the Borrower,
(c) the Borrower ceases to own and control, directly or indirectly, beneficially
and of record 100% of the outstanding shares of the voting equity of FF and ST
USA or (d) during any period of 24 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of any Borrower
cease to be composed of individuals who are Continuing Directors.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date” means the date hereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” means all tangible and intangible personal property of any Loan
Party that is or purports to be the subject of a Lien in favor of the
Administrative Agent pursuant to any Collateral Document to secure the whole or
any part of the Obligations or any Guarantee thereof, and shall include, without
limitation, all casualty insurance proceeds and condemnation awards with respect
to any of the foregoing as provided for in the applicable Collateral Documents.
“Collateral Access Agreement” means each landlord waiver or bailee agreement
granted to, and in form and substance reasonably acceptable to, the
Administrative Agent.
“Collateral Documents” means, collectively, the Guaranty and Security Agreement,
all Copyright Security Agreements, all Patent Security Agreements, all Trademark
Security Agreements, all Collateral Access Agreements, and all other instruments
and agreements now or hereafter securing or perfecting the Liens securing the
whole or any part of the Obligations or any Guarantee thereof, all UCC financing
statements, fixture filings and stock powers, and all other documents,
instruments, agreements and certificates executed and delivered by any Loan
Party to the Administrative Agent and the Lenders in connection with the
foregoing.
“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute thereto.
“Compliance Certificate” means a certificate from a Responsible Officer of the
Borrower in substantially the form of, and containing the certifications set
forth in, the certificate attached hereto as Exhibit 6.01(d).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.





--------------------------------------------------------------------------------





“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (a)
Consolidated Net Income for such period plus (b) to the extent deducted in
determining Consolidated Net Income for such period, and without duplication,
(i) Consolidated Interest Expense, (ii) tax expense (including based upon
income, profits, or capital, including franchise, federal, foreign, local,
excise, state, and similar taxes and including withholding taxes paid or accrued
during such period (including, without limitation, in respect of repatriated
funds)) determined on a consolidated basis in accordance with GAAP, (iii)
depreciation and amortization determined on a consolidated basis in accordance
with GAAP, (iv) to the extent not included in Consolidated Net Income, any cash,
dividend or distribution received by the Borrower or any of its Subsidiaries
with respect to the equity interests of any Person that is not a Subsidiary, (v)
fees, costs and expenses incurred in connection with this Agreement, (vi)
non-cash charges, including goodwill, asset and other impairment charges, losses
on early extinguishment of debt, write-downs of deferred financing costs and
unamortized loan origination costs, (vii) non-cash compensation expense
(including deferred non-cash compensation expense), stock option or restricted
stock expense, and/or other non-cash expenses or charges arising from the sale
or issuance of stock options and/or the granting of stock appreciation rights or
similar arrangements (including any repricing, amendment, modification,
substitution, or change of any such stock option, stock appreciation rights, or
similar arrangements), (viii) transaction costs, fees, losses and expenses in
connection with the sale of Capital Stock, the incurrence of permitted
indebtedness, permitted acquisitions, investments, and dispositions after the
Closing Date; provided that the amount attributable to this section (viii) shall
not exceed $5,000,000 in any four quarter period, (ix) earn-out payments with
respect to Permitted Acquisitions to the extent such earn-out payments reduced
Consolidated Net Income for the applicable period, and (x) non-recurring legal
expenses and other non-recurring charges; provided that the amount attributable
to this section (x), exclusive of any amounts attributable to sections (i)
through (ix) hereof, shall not exceed $10,000,000 in any four quarter period.
For the avoidance of doubt, for purposes of (a) calculating compliance with the
financial covenants set forth in Article VII and (b) the determination of the
Applicable Margin, to the extent that during such period the Borrower or
Subsidiary of the Borrower shall have consummated a Permitted Acquisition or
other Acquisition approved in writing by the Required Lenders, or any sale,
transfer or other disposition of any Person, business, property or assets,
Consolidated EBITDA shall be calculated on a Pro Forma Basis with respect to
such Person, business, property or assets so acquired or disposed of.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date, the ratio of
(a) Consolidated EBITDA minus Maintenance Capital Expenditures minus tax expense
(including based upon income, profits, or capital, including franchise, federal,
foreign, local, excise, state, and similar taxes and including withholding taxes
paid or accrued during such period (including, without limitation, in respect of
repatriated funds)) determined on a consolidated basis in accordance with GAAP
to (b) Consolidated Fixed Charges, in each case measured for the four
consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements are required to have been delivered under this
Agreement.
“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum (without
duplication) of (a) Consolidated Interest Expense paid in cash for such period,
(b) scheduled principal payments made on Consolidated Total Indebtedness during
such period, plus (c) $2,500,000, such amount being assumed quarterly
amortization payments with respect to the Revolving Loans hereunder.
“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP, the sum of (a)
total interest expense, including, without limitation, the interest component of
any payments in respect of Capital Lease Obligations, capitalized or expensed
during such period (whether or not actually paid during such period) plus (b)
the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).
“Consolidated Net Income” means, for the Borrower and its Subsidiaries, for any
period, the net income (or loss) of the Borrower and its Subsidiaries for such
period on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from Consolidated Net Income (to the extent otherwise included
therein) (a) any extraordinary gains or losses, (b) any gains or losses
attributable to write-ups (or write-downs) of assets or the sale of assets
(other than the sale of inventory in the ordinary course of business), (c) any
equity interest of the Borrower or any Subsidiary of the Borrower in the
unremitted earnings of any Person that is not a Subsidiary and (d) any income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Borrower or any Subsidiary or the date that
such Person’s assets are acquired by the Borrower or any Subsidiary.





--------------------------------------------------------------------------------





“Consolidated Net Leverage Ratio” means, as of any date, the ratio of (a)
Consolidated Total Indebtedness minus unrestricted cash and cash equivalents
located in the United States to (b) Consolidated EBITDA for the four consecutive
Fiscal Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.
“Consolidated Net Worth” means, as of any date, the consolidated stockholders’
equity of the Borrower and its Subsidiaries calculated on a consolidated basis
as of such time, determined in accordance with GAAP.
“Consolidated Total Indebtedness” means, as of any date, all Indebtedness for
borrowed money of the Borrower and its Subsidiaries measured on a consolidated
basis in accordance with GAAP as of such date, but excluding Indebtedness of the
type described in subsection (j) of the definition thereto.
“Continuing Director” means, with respect to any period, any individuals (A) who
were members of the board of directors or other equivalent governing body of the
Borrower on the first day of such period, (B) whose election or nomination to
that board or equivalent governing body was approved by individuals referred to
in clause (A) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body, or (C) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound other than the Obligations.
“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.
“Copyright Security Agreement” means any Copyright Security Agreement executed
by a Loan Party owning registered Copyrights or applications for Copyrights in
favor of the Administrative Agent for the benefit of the Secured Parties, both
on the Closing Date and thereafter.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Margin for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by applicable Law.





--------------------------------------------------------------------------------





“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, the L/C Issuer or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.
“Disqualified Competitor” means any direct competitor of the Borrower or its
Subsidiaries as may be mutually agreed to by the Arranger and the Borrower, in
each case, identified in writing to the Administrative Agent on or prior to the
Closing Date; provided, that after the Closing Date, the Borrower, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be permitted to supplement such list of
competitors (such list, as so supplemented from time to time, the “Disqualified
Competitor List”) in the Compliance Certificate; provided, further that any
changes to the Disqualified Competitor List shall become effective two (2)
Business Days after Administrative Agent’s receipt thereof; provided however,
that “Disqualified Competitor” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Competitor” by written notice
delivered to the Administrative Agent and the Lenders from time to time.
“Disqualified Competitor List” shall have the meaning set forth in the
definition of “Disqualified Competitor”.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Loan Party” means any Loan Party organized under the laws of the
United States or any state or district thereof.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.





--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any Borrower or any of their Subsidiaries directly
or indirectly resulting from or based upon (a) any actual or alleged violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, and any successor statute thereto and the
regulations promulgated and rulings issued thereunder.
“ERISA Affiliate” means any Person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.







--------------------------------------------------------------------------------





“ERISA Event” means (a) any “reportable event” as defined in Section 4043 of
ERISA with respect to a Plan (other than an event as to which the PBGC has
waived the thirty (30)-day requirement of Section 4043(a) of ERISA that it be
notified of such event); (b) any failure to make a required contribution to any
Plan that is not cured within 30 days and that would result in the imposition of
a lien or other encumbrance or the provision of security under Section 430 of
the Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance, there being or arising any “unpaid minimum required contribution”
or “accumulated funding deficiency” (as defined or otherwise set forth in
Section 4971 of the Code or Part 3 of Subtitle B of Title 1 of ERISA), whether
or not waived, or any filing of any request for or receipt of a minimum funding
waiver under Section 412 of the Code or Section 303 of ERISA with respect to any
Plan or Multiemployer Plan, or that such filing may be made, or any
determination that any Plan is, or is expected to be, in at-risk status under
Title IV of ERISA; (c) any incurrence by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any liability under Title IV of
ERISA with respect to any Plan or Multiemployer Plan (other than for premiums
due and not delinquent under Section 4007 of ERISA); (d) any institution of
proceedings, or the occurrence of an event or condition which would reasonably
be expected to constitute grounds for the institution of proceedings by the
PBGC, under Section 4042 of ERISA for the termination of, or the appointment of
a trustee to administer, any Plan; (e) any incurrence by the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries or
any of their respective ERISA Affiliates of any notice that a Multiemployer Plan
is in endangered or critical status under Section 305 of ERISA; (f) any receipt
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, or any receipt by any Multiemployer Plan from any
Borrower, any of their Subsidiaries or any of their respective ERISA Affiliates
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (g) the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates engaging in
a non-exempt prohibited transaction within the meaning of Section 4975 of the
Code or Section 406 of ERISA; or (h) any filing of a notice of intent to
terminate any Plan if such termination would require material additional
contributions in order to be considered a standard termination within the
meaning of Section 4041(b) of ERISA, any filing under Section 4041(c) of ERISA
of a notice of intent to terminate any Plan, or the termination of any Plan
under Section 4041(c) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBOR Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
(b)for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that day; provided that (i) to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied as otherwise reasonably determined by the Administrative
Agent and (ii) if the Eurodollar Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 9.01.





--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Future Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any “keepwell”, support or other agreement for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Guarantee of such Guarantor, or grant by
such Guarantor of a Lien, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one swap, such exclusion shall apply to only the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or Lien is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Applicable Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit that have been Cash Collateralized).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Fee Letter” means the letter agreement, dated as of the Closing Date among the
Borrower, the Administrative Agent and the Arranger.
“FF” means Fox Factory, Inc., a California corporation.
“FF US Acquisition Corp.” means FF US Acquisition Corp., a Delaware corporation.
“FF US Holding Corp.” means FF US Holding Corp., a Delaware corporation.
“FF US Holding Corp. Stockholders’ Agreement” means that certain Stockholders’
Agreement of FF US Holding Corp., dated as of November 30, 2017.





--------------------------------------------------------------------------------





“Fiscal Quarter” means each period of thirteen (or for certain fourth quarters,
fourteen) consecutive weeks ending on the Friday closest to March 31, June 30,
September 30 and December 31 of each year.
“Fiscal Year” means each period of 52 or 53 consecutive weeks ending on the
Friday closest to December 31.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of Swingline Loans other than Swingline Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.
“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of rendering such Person liable for any Indebtedness or other monetary
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly and including any obligation, direct or indirect, of the
guarantor (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (iv)
as an account party in respect of any letter of credit or letter of guaranty
issued in support of such Indebtedness or obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or product warranties given in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.
“Guarantor” means each Subsidiary that executes or becomes a party to the
Guaranty and Security Agreement and the successors and assigns of the foregoing.
“Guaranty and Security Agreement” means that certain Guaranty and Security
Agreement, dated as of the date hereof, made by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties.





--------------------------------------------------------------------------------





“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law
but excluding substances of kinds and in amounts ordinarily and customarily used
or stored for the purposes of cleaning or other maintenance or operations and
otherwise in compliance with all applicable Environmental Laws.
“Hedging Obligations” of any Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
“Hedging Transaction” of any Person means (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Honor Date” has the meaning set forth in Section 2.03(c).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business and
contingent obligations incurred in connection with Permitted Acquisitions so
long as the performance conditions with respect thereto have not been satisfied
and the amount payable with respect thereto has not been fixed), (d) all
obligations of such Person under any conditional sale or other title retention
agreement(s) relating to property acquired by such Person, (e) all Capital Lease
Obligations and Synthetic Lease Obligation of such Person, (f) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) all Guarantees of such Person
of the type of Indebtedness described in clauses (a) through (f) above, (h) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (i)
all mandatory obligations of such Person to purchase, redeem, retire or
otherwise acquire for value any Capital Stock of such Person on or prior to the
date that is 180 days following the Maturity Date (other than (x) any contingent
obligation to repurchase Capital Stock of any future, present or former
employee, director, officer or consultant (or any Affiliates, spouses, former
spouses, other immediate family members, successors, executors, administrators,
heirs, legatees or distributees of any of the foregoing) of the Borrower and its
Subsidiaries upon the death, disability, retirement or termination of employment
of any such Person or otherwise pursuant to any employee, management or director
equity plan, employee, management or director stock option plan or any other
employee, management or director benefit plan or any agreement with any
employee, director, officer or consultant of the Borrower and its Subsidiaries,
and (y) any obligation arising under Section 2.6 of the FF US Holding Corp.
Stockholders’ Agreement (as in effect on the Closing Date)) and (j) all Hedging
Obligations. The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.





--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swingline Loan), the last Business Day of each
March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:
(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(b)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c)no Interest Period shall extend beyond the Maturity Date.
“Investment” shall have the meaning set forth in Section 8.04.
“Investment Grade Rating” means a rating equal to or higher than Aa (or the
equivalent) by Moody’s and AA (or the equivalent) by S&P, or an equivalent
rating by Fitch, Inc.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.





--------------------------------------------------------------------------------





“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.
“Lender-Related Hedge Provider” means any Person that, (a) at the time it enters
into a Hedging Transaction with any Loan Party or Subsidiary, is a Lender or the
Administrative Agent or an Affiliate of a Lender or an Affiliate of the
Administrative Agent, (b) in the case of any Hedging Transaction in effect on or
prior to the Closing Date, is, as of the Closing Date or within 30 days
thereafter, a Lender or the Administrative Agent or an Affiliate of a Lender or
the Administrative Agent and a party to such Hedging Transaction or (c) within
30 days after the time it provides the applicable Hedging Transaction to a Loan
Party or Subsidiary, becomes a Lender, the Administrative Agent or an Affiliate
of a Lender or the Administrative Agent, in each case, in its capacity as a
party to such Hedging Transaction.
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$15,000,000 and (b) the Aggregate Revolving Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. As of the Closing Date, the Letter of Credit Sublimit is set forth
on Schedule 2.01.
“Leverage Ratio” means, as of any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated EBITDA for the four consecutive
Fiscal Quarters ending on or immediately prior to such date for which financial
statements are required to have been delivered under this Agreement.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning set forth in Section 3.07.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or Swingline Loan.





--------------------------------------------------------------------------------





“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Collateral Documents and the Fee Letter (but specifically excluding any
agreements related to Bank Product Obligations or Hedging Obligations).
“Loan Modification Agreement” shall have the meaning set forth in Section 11.01.
“Loan Modification Offer” shall have the meaning set forth in Section 11.01.
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit 2.02 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
appropriately completed and signed by a Responsible Officer of the Borrower.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Maintenance Capital Expenditures” means, for any period, the amount of
depreciation expense related to fixed assets for the Borrower and its
Subsidiaries during such period.
“Master Agreement” has the meaning specified in the definition of “Hedging
Transaction.”
“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (a)
the business, financial condition, assets or liabilities of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform any of their respective material obligations under the Loan
Documents, (c) any material rights and remedies of the Administrative Agent, the
L/C Issuer, the Swingline Lender or the Lenders under any of the Loan Documents
or (d) the legality, validity or enforceability of any material provision of the
Loan Documents.
“Material Indebtedness” means any Indebtedness (other than the Loans and the
Letters of Credit) of the Borrower or any of its Subsidiaries individually or in
an aggregate committed or outstanding principal amount exceeding $10,000,000.
For purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations.
“Maturity Date” means as to the Revolving Loans, Swingline Loans and Letters of
Credit (and the related L/C Obligations), June 3, 2024; provided, however, that,
if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.14(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) any Borrower, any of their Subsidiaries
or an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which any Borrower, any of their Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.





--------------------------------------------------------------------------------





“Net Mark-to-Market Exposure” of any Person means, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” means the fair market value of the cost
to such Person of replacing the Hedging Transaction giving rise to such Hedging
Obligation as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedging Transaction as
of the date of determination (assuming such Hedging Transaction were to be
terminated as of that date).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by any Borrower or one or
more of their Subsidiaries primarily for the benefit of employees of such
Borrower or such Subsidiaries residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement, or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
“Note” has the meaning specified in Section 2.11(a).
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit 2.05 or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Obligations” (a) all amounts owing by the Loan Parties to the Administrative
Agent, the L/C Issuer, any Lender (including the Swingline Lender) or the
Arranger pursuant to this Agreement or any other Loan Document or otherwise with
respect to any Loan or Letter of Credit including, without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, indemnification and reimbursement payments, reasonable
out-of-pocket costs and expenses (including all reasonable fees and expenses of
counsel to the Administrative Agent, the L/C Issuer and any Lender (including
the Swingline Lender) in each case, to the extent payable by any Loan Party
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party or any Subsidiary to any Lender-Related Hedge Provider, and (c)
all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing provided, however, that
the definition of ‘Obligations’ shall not create any guarantee by any Guarantor
of (or grant of security interest by any Guarantor to support, as applicable)
any Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).





--------------------------------------------------------------------------------





“OSHA” means the Occupational Safety and Health Act of 1970, as amended and in
effect from time to time, and any successor statute thereto.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.
“Patent Security Agreement” means any Patent Security Agreement executed by a
Loan Party owning Patents or licenses of Patents in favor of the Administrative
Agent for the benefit of the Secured Parties, both on the Closing Date and
thereafter.
“Patriot Act” means the USA PATRIOT Improvement and Reauthorization Act of 2005
(Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect from
time to time.
“PBGC” means the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition by a Loan Party that occurs when
the following conditions have been satisfied:
(a)the Leverage Ratio, on a Pro Forma Basis, based on the last Fiscal Quarter
ended for which financial statements have been delivered to the Administrative
Agent pursuant to Section 6.01(b), is less than the maximum Leverage Ratio then
required under Section 7.01 less 0.50:1.00;
(b)before and after giving effect to such Acquisition, no Default or Event of
Default has occurred and is continuing or would result therefrom, and all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be and remain true and correct in all material respects;
(c)before and after giving effect to such Acquisition, on a Pro Forma Basis, the
Borrower is in compliance with each of the covenants set forth in Article VII,
measuring Consolidated Total Indebtedness for purposes of Section 7.01 as of the
date of such Acquisition and otherwise recomputing the covenants set forth in
Article VII as of the last day of the most recently ended Fiscal Quarter for
which financial statements are required to have been delivered pursuant to
Section 6.01(a) or (b) as if such Acquisition had occurred, and any Indebtedness
incurred in connection therewith was incurred, on the first day of the relevant
period for testing compliance, and the Borrower shall have delivered to the
Administrative Agent a pro forma Compliance Certificate signed by a Responsible
Officer certifying to the foregoing at least five (5) days prior to the date of
the consummation of such Acquisition;







--------------------------------------------------------------------------------





(d)at least thirty (30) days prior to the date of the consummation of such
Acquisition, the Borrower shall have delivered to the Administrative Agent
notice of such Acquisition, together with historical financial information and
analysis with respect to the Person whose stock or assets are being acquired (or
in the case of any proposed Acquisition where the target has Consolidated EBITDA
on a trailing 12-month basis of less than $5,000,000, the Borrower may provide a
reasonably detailed description of the proposed material terms of such
Acquisition if historical financial information is not readily available);
(e)at least five (5) days prior to the date of the consummation of such
Acquisition, the Borrower shall have delivered to the Administrative Agent
copies of the substantially final acquisition agreement and related documents
(including, to the extent applicable, financial information and analysis,
environmental assessments and reports, opinions, certificates and lien searches)
and information reasonably requested by the Administrative Agent prior to such
date;
(f)such Acquisition is consensual and approved by the board of directors (or the
equivalent thereof) of the Person whose stock or assets are being acquired;
(g)the Person or assets being acquired is in the same type of business conducted
by the Borrower and its Subsidiaries on the date hereof or any business similar,
reasonably related, ancillary or complementary thereto (including related,
complementary, synergistic or ancillary technologies in which the Borrower and
its Subsidiaries are currently engaged);
(h)such Acquisition is consummated in compliance with all Laws, and all consents
and approvals from any Governmental Authority or other Person required in
connection with such Acquisition have been obtained;
(i)before and after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith, the Borrower and its Subsidiaries, taken as a
whole, are Solvent;
(j)within the time periods required by Section 6.11, the Borrower will execute
and deliver, or cause its Subsidiaries to execute and deliver, all guarantees,
Collateral Documents and other related documents required under Section 6.11;
and
(k)the Borrower shall have delivered to the Administrative Agent a certificate
executed by a Responsible Officer certifying that each of the conditions (to the
extent applicable) set forth above has been satisfied.
“Permitted Amendment” has the meaning set forth in Section 11.01.
“Permitted Encumbrances” means:
(l)Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves are being maintained in accordance with GAAP;
(m)statutory Liens of landlords, carriers, warehousemen, mechanics, materialmen
and other Liens imposed by law in the ordinary course of business for amounts
not yet due or which are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves are
being maintained in accordance with GAAP;
(n)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations
(o)Liens incurred or deposits made in the ordinary course of business in
connection with insurance, workers compensation, unemployment insurance and
other types of social security, and deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
(p)judgment and attachment liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;







--------------------------------------------------------------------------------





(q)customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where the Borrower or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business;
(r)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower and its Subsidiaries taken as a whole;
(s)non-exclusive leases or subleases granted in the ordinary course of business
to others not interfering in any material respect with the business of the Loan
Parties, taken as a whole, and any interest or title of a lessor under any lease
not in violation of this Agreement;
(t)statutory Liens arising from the rights of lessors under leases (including
any precautionary financing statements regarding property subject to a lease)
not in violation of the requirements of this Agreement; provided that such Liens
are only in respect of the property subject to, and secure only, the respective
lease;
(u)rights of consignors of goods, whether or not perfected by the filing of a
financing statement or other registration, recording or filing;
(v)Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(w)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(x)Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;
(y)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any Permitted Acquisition;
(z)the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Borrower or any of its
Subsidiaries entered into in the ordinary course of business or by a statutory
provision, to terminate any such lease, license, franchise, grant or permit, or
to require annual or periodic payments as a condition to the continuance
thereof;
(aa)restrictive covenants affecting the use to which real property may be put in
each case that do not secure Indebtedness and do not involve, either
individually or in the aggregate, (i) a substantial and prolonged interruption
or disruption of the business activities of the Borrower and its Subsidiaries,
taken as a whole, or (ii) a Material Adverse Effect;
(ab)Liens arising out of conditional sale, title retention, consignment or other
arrangements for sale of goods entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;
(ac)Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of the Borrower or any of other Loan Parties to permit
satisfaction of overdraft or similar obligations of the Loan Parties incurred in
the ordinary course of business of the Borrower and any other Loan Party, (ii)
relating to pooled deposit or sweep accounts of the Foreign Subsidiaries that
are not Loan Parties to permit satisfaction of overdraft or similar obligations
of such Foreign Subsidiaries incurred in the ordinary course of business of such
Foreign Subsidiaries or (iii) relating to purchase orders and other agreements
entered into with customers of the Borrower or any of its Subsidiaries in the
ordinary course of business; and
(ad)Liens granted in favor of a Loan Party from a Subsidiary that is not a Loan
Party.







--------------------------------------------------------------------------------





“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;
(b) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within twelve months from
the date of acquisition thereof;
(c) certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(d) fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from Moody’s or S&P with maturities of
12 months or less from the date of acquisition; and
(f) money market accounts maintained with mutual funds having assets in excess
of $1,000,000,000 or money market accounts maintained with mutual funds
investing solely in any one or more of the Permitted Investments described in
clauses (a) through (e) above.
“Permitted Liens” has the meaning set forth in Section 8.02.
“Person” means any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Plan” means any “employee benefit plan” as defined in Section 3 of ERISA (other
than a Multiemployer Plan) maintained or contributed to by any Borrower or any
ERISA Affiliate or to which any Borrower or any ERISA Affiliate has or may have
an obligation to contribute, and each such plan that is subject to Title IV of
ERISA for the five-year period immediately following the latest date on which
any Borrower or any ERISA Affiliate maintained, contributed to or had an
obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.
“Pro Forma Basis” means, (a) with respect to any Person, business, property or
asset acquired in a Permitted Acquisition or other Acquisition approved in
writing by the Required Lenders, the inclusion as “Consolidated EBITDA” of the
EBITDA (i.e. net income before interest, taxes, depreciation and amortization)
for such Person, business, property or asset as if such Acquisition had been
consummated on the first day of the applicable period, based on historical
results accounted for in accordance with GAAP and (b) with respect to any
Person, business, property or asset sold, transferred or otherwise disposed of,
the exclusion from “Consolidated EBITDA” of the EBITDA (i.e. net income before
interest, taxes, depreciation and amortization) for such Person, business,
property or asset so disposed of during such period as if such disposition had
been consummated on the first day of the applicable period, in accordance with
GAAP.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning set forth in Section 6.01.
“Real Estate” shall mean all real property owned or leased by the Borrower and
its Subsidiaries.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“Register” has the meaning specified in Section 11.06(c).





--------------------------------------------------------------------------------





“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors or other representatives of such Person
and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swingline
Loan, a Swingline Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or L/C Issuer, as the case may be, in making such
determination.
“Requirement of Law” for any Person means the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
“Resignation Effective Date” has the meaning specified in Section 10.06.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and appropriate authorization documentation, in form and
substance reasonably satisfactory to the Administrative Agent.
“Restricted Payment” means, for any Person, any dividend or distribution on any
class of its Capital Stock, or any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, retirement,
defeasance or other acquisition of any shares of its Capital Stock, any
Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, or any management or similar
fees.





--------------------------------------------------------------------------------





“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swingline
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption or other documentation pursuant to which such
Lender becomes a party hereto, as applicable as such amount may be adjusted from
time to time in accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.
“Revolving Loan” has the meaning specified in Section 2.01.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc. and any successor thereto.
“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. Department of State or (b) the United Nations Security
Council, the European Union, Her Majesty’s Treasury of the United Kingdom
(“HMT”) or other relevant sanctions authority.
“Scheduled Unavailability Date” has the meaning set forth in Section 3.07(b).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means the Administrative Agent, the Lenders, the L/C Issuer,
the Lender-Related Hedge Providers and the Bank Product Providers.
“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit 1.01.
“Solvent” or “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including subordinated and contingent
liabilities, of such Person; (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and liabilities, including
subordinated and contingent liabilities as they become absolute and matured; (c)
such Person does not intend to, and does not believe that it will, incur debts
or liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in a business or transaction, and is
not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities (such as litigation, guaranties and pension plan
liabilities) at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at the time, represents the amount that
would reasonably be expected to become an actual or matured liability.





--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder means a Subsidiary
of the Borrower.
“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor Swingline Lender hereunder.
“Swingline Loan” has the meaning specified in Section 2.04(a).
“Swingline Loan Notice” means a notice of a Borrowing of Swingline Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04 or such other form as approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Swingline Sublimit” means an amount equal to the lesser of (a) $0 and (b) the
Aggregate Revolving Commitments. The Swingline Sublimit is part of, and not in
addition to, the Aggregate Revolving Commitments. As of the Closing Date, the
Swingline Sublimit is set forth on Schedule 2.01.
“Synthetic Lease” means a lease transaction under which the parties intend that
(a) the lease will be treated as an “operating lease” by the lessee pursuant to
Accounting Standards Codification Sections 840-10 and 840-20, as amended, and
(b) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Synthetic Lease Obligation” means, with respect to any Person, the sum of (a)
all remaining rental obligations of such Person as lessee under Synthetic Leases
which are attributable to principal and, without duplication, (b) all rental and
purchase price payment obligations of such Person under such Synthetic Leases
assuming such Person exercises the option to purchase the lease property at the
end of the lease term.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swingline Loans
at such time.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swingline Loans and all L/C Obligations.
“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.
“Trademark Security Agreement” means any Trademark Security Agreement executed
by a Loan Party owning registered Trademarks or applications for Trademarks in
favor of the Administrative Agent for the benefit of the Secured Parties, both
on the Closing Date and thereafter.
“Trading with the Enemy Act” means the Trading with the Enemy Act of the United
States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect from
time to time.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.





--------------------------------------------------------------------------------





“Unfunded Pension Liability” of any Plan means the amount, if any, by which the
value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as amended
and in effect from time to time in the State of New York.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.02    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Loan Document or Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, amended and restated, modified, extended, restated,
replaced or supplemented from time to time (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, Preliminary Statements of and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any Law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all assets and properties, tangible and
intangible, real and personal, including cash, securities, accounts and contract
rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”







--------------------------------------------------------------------------------





(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


Section 1.03    Accounting Terms.
(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Loan Parties
and their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)Changes in GAAP. If at any time any change in GAAP (including the adoption of
IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above. For the avoidance of doubt, any “capitalized
lease obligation” as a result of the adoption of ASC 842 shall be excluded from
Indebtedness for purposes of this Agreement so long as any such lease creating
such “capitalized lease obligation” would not have been capitalized under GAAP
as in effect on the Closing Date.
(c)Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
(d)Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 7.11
(including for purposes of determining the Applicable Margin) shall be made on a
Pro Forma Basis with respect to (i) any disposition of all of the Capital Stock
of, or all or substantially all of the assets of, a Subsidiary, (ii) any
disposition of a line of business or division of any Loan Party or Subsidiary,
or (iii) any Acquisition, in each case, occurring during the applicable period.


Section 1.04    Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).







--------------------------------------------------------------------------------





Section 1.05    Times of Day; Rates.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including, without limitation,
any LIBOR Successor Rate) or the effect of any of the foregoing, or of any LIBOR
Successor Rate Conforming Changes.


Section 1.06    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


Section 1.07    Divisions.
Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, or disposition, or similar term, shall be deemed to apply to a
division of or by a limited liability company, or an allocation of assets to a
series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale, or disposition, or similar term, as applicable, to, of or with
a separate Person. Any division of a limited liability company shall constitute
a separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


Section 2.01    Revolving Loans.
Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrower in
Dollars from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01, prepay under Section 2.05, and reborrow under this Section 2.01. Revolving
Loans may be Base Rate Loans or Eurodollar Rate Loans, or a combination thereof,
as further provided herein; provided, however, all Borrowings made on the
Closing Date shall be made as Base Rate Loans.





--------------------------------------------------------------------------------







Section 2.02    Borrowings, Conversions and Continuations of Loans.
(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
(b)Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving Loans is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.
(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
outstanding Eurodollar Rate Loans be converted immediately to Base Rate Loans.
(d)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error.
(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than ten Interest Periods in effect.







--------------------------------------------------------------------------------





(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.
(g)This Section 2.02 shall not apply to Swingline Loans.


Section 2.03    Letters of Credit.
(a)The Letter of Credit Commitment.
i.Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any of its Subsidiaries,
and to amend or extend Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (y) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
ii.The L/C Issuer shall not issue any Letter of Credit if:
1.subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Credit Exposure have approved such expiry date; or
2.the expiry date of such requested Letter of Credit would occur after the date
that is 12 months after the Maturity Date, unless all the Lenders that have
Revolving Commitments have approved such expiry date.
iii.The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
1.any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
2.the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;







--------------------------------------------------------------------------------





3.except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;
4.such Letter of Credit is to be denominated in a currency other than Dollars;
5.any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or
6.such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
iv.The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
v.The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
vi.The L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and the L/C
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by fax transmission, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the L/C Issuer may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the L/C Issuer
may require. Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.





--------------------------------------------------------------------------------





(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or the applicable Subsidiary or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Letter of Credit.
(iii)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrower shall not be required to make a specific request to the L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the date that is 12 months after the Maturity Date;
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date (1) from the Administrative Agent that
the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each case directing the L/C Issuer not to permit such extension.
(iv)If the Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower shall not
be required to make a specific request to the L/C Issuer to permit such
reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.







--------------------------------------------------------------------------------





(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c)Drawings and Reimbursements; Funding of Participations.
(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Revolving Loans that are Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Aggregate Revolving Commitments and the conditions set forth in Section 4.02
(other than the delivery of a Loan Notice). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Revolving Loan that is a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Revolving Loans that are Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)Each Lender’s obligation to make Revolving Loans or L/C Advances to reimburse
the L/C Issuer for amounts drawn under Letters of Credit, as contemplated by
this Section 2.03(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the L/C
Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Borrower to reimburse
the L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein.







--------------------------------------------------------------------------------





(vi)If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(d)Repayment of Participations.
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof in the same funds as those received by the
Administrative Agent.
(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
(e)Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of the Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice the Borrower;
(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;





--------------------------------------------------------------------------------





(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in Section 2.03(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves, as determined by a final nonappealable
judgment of a court of competent jurisdiction, were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight or time draft and certificate(s) strictly complying with the terms
and conditions of a Letter of Credit. In furtherance and not in limitation of
the foregoing, the L/C Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring,
endorsing or assigning or purporting to transfer, endorse or assign a Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason. The L/C
Issuer may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.





--------------------------------------------------------------------------------





(g)Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each Letter of Credit. Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to the Borrower for, and the
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of the L/C Issuer required or permitted under any Law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the L/C Issuer or the beneficiary is located, the practice stated in the ISP, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such Law or practice.
(h)Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to Section 2.15, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Margin for Revolving Loans that
are Eurodollar Rate Loans times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Maturity Date and thereafter on demand
and (ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letter, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Maturity Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.







--------------------------------------------------------------------------------





Section 2.04    Swingline Loans.
(a)Swingline Facility. Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.04, may in its sole discretion make loans (each such loan, a
“Swingline Loan”) to the Borrower in Dollars from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swingline Sublimit, notwithstanding the fact
that such Swingline Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Loans and L/C Obligations of the Lender acting
as Swingline Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that (i) after giving effect to any Swingline
Loan, (A) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments and (B) the Revolving Credit Exposure of any Lender shall
not exceed such Lender’s Revolving Commitment, (ii) the Borrower shall not use
the proceeds of any Swingline Loan to refinance any outstanding Swingline Loan
and (iii) the Swingline Lender shall not be under any obligation to make any
Swingline Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swingline
Loan shall be a Base Rate Loan. Immediately upon the making of a Swingline Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swingline Loan.
(b)Borrowing Procedures.
Each Borrowing of Swingline Loans shall be made upon the Borrower’s irrevocable
notice to the Swingline Lender and the Administrative Agent, which may be given
by (A) telephone or (B) by a Swingline Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a Swingline Loan Notice. Each such Swingline Loan Notice
must be received by the Swingline Lender and the Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum principal amount of $100,000, and (ii)
the requested borrowing date, which shall be a Business Day. Promptly after
receipt by the Swingline Lender of any Swingline Loan Notice, the Swingline
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swingline Loan Notice and,
if not, the Swingline Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swingline Loans (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Borrower.





--------------------------------------------------------------------------------





(c)Refinancing of Swingline Loans.
(i)The Swingline Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swingline Lender
to so request on its behalf), that each Lender make a Revolving Loan that is a
Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02. The Swingline Lender
shall furnish the Borrower with a copy of the applicable Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Loan Notice available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.
(ii)If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swingline Lender
as set forth herein shall be deemed to be a request by the Swingline Lender that
each of the Lenders fund its risk participation in the relevant Swingline Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the Swingline Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be. A certificate of the Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swingline Loans, together with
interest as provided herein.







--------------------------------------------------------------------------------





(d)Repayment of Participations.
(i)At any time after any Lender has purchased and funded a risk participation in
a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the
Swingline Lender.
(ii)If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swingline Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swingline Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.
(f)Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.


Section 2.05    Prepayments.
(a)Voluntary Prepayments of Loans.
(i)Revolving Loans. The Borrower may, upon delivery of a Notice of Loan
Prepayment to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans in whole or in part without premium or
penalty; provided that, unless otherwise agreed by the Administrative Agent, (A)
such notice must be received by the Administrative Agent not later than 11:00
a.m. (1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any such
prepayment of Eurodollar Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $500,000 in excess thereof (or, if less, the entire
principal amount thereof then outstanding); and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding). Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, that, the Borrower may rescind any notice of
prepayment if such prepayment would have resulted from (A) a refinancing (or
payment in full) of the Loans or (B) any extension or refinancing (or payment)
of a portion of the Loans with Indebtedness permitted hereunder, in each case,
which incurrence or refinancing (or other payment) shall not be consummated or
otherwise shall be delayed. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the Loans of the applicable Lenders in
accordance with their respective Applicable Percentages.





--------------------------------------------------------------------------------





(ii)Swingline Loans. The Borrower may, upon notice to the Swingline Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swingline Loans in whole or in part without premium or
penalty; provided that, unless otherwise agreed by the Swingline Lender, (i)
such notice must be received by the Swingline Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Swingline
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.
(b)Mandatory Prepayments of Loans. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Swingline
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b) unless
after the prepayment in full of the Revolving Loans and Swingline Loans the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect. All amounts required to be paid pursuant to this Section 2.05(b) shall
be applied first, ratably to the L/C Borrowings and the Swingline Loans, second,
to the outstanding Revolving Loans, and, third, to Cash Collateralize the
remaining L/C Obligations.


Section 2.06    Termination or Reduction of Aggregate Revolving Commitments.
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swingline Sublimit; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$1,000,000 or any whole multiple of $500,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
(iv) the Borrower shall not terminate or reduce the Letter of Credit Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit, (v) the Borrower shall not terminate or reduce the Swingline Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swingline Loans would exceed the Swingline Sublimit and
(vi) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swingline Sublimit exceeds the
amount of the Aggregate Revolving Commitments, such sublimit shall be
automatically reduced by the amount of such excess; provided, further, that, the
Borrower may rescind any notice of reduction or termination if such reduction or
termination would have resulted from (A) a refinancing (or payment in full) of
the Loans or (B) any extension or refinancing (or payment) of a portion of the
Loans with Indebtedness permitted hereunder, in each case, which incurrence or
refinancing (or other payment) shall not be consummated or otherwise shall be
delayed. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction. Any reduction of the Aggregate Revolving
Commitments shall be applied to the Revolving Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Revolving Commitments shall be paid on
the effective date of such termination.
    
Section 2.07    Repayment of Loans
(a)Revolving Loans. The Borrower shall repay to the Lenders on the Maturity Date
the aggregate principal amount of all Revolving Loans outstanding on such date.





--------------------------------------------------------------------------------





(b)Swingline Loans. The Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date ten Business Days after such Swingline Loan is made and
(ii) the Maturity Date.
    
Section 2.08    Interest
(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of the Base Rate plus the
Applicable Margin; and (iii) each Swingline Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the sum of the Base Rate plus the Applicable Margin. To
the extent that any calculation of interest or any fee required to be paid under
this Agreement shall be based on (or result in) a calculation that is less than
zero, such calculation shall be deemed zero for purposes of this Agreement.
(b)

(i)If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.





--------------------------------------------------------------------------------







Section 2.09    Fees.
In addition to certain fees described in subsections (h) and (i) of Section 2.3:
(a)Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the product of (i) the Applicable Margin times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (y) the Outstanding Amount of Revolving Loans and (z) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.15. For the
avoidance of doubt, the Outstanding Amount of Swingline Loans shall not be
counted towards or considered usage of the Aggregate Revolving Commitments for
purposes of determining the commitment fee. The commitment fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect.
(b)Other Fees.
(i)The Borrower shall pay to the Arranger and the Administrative Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
(ii)The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


Section 2.10    Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin.
(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay, within one (1) Business Day of demand therefor, to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under this Agreement to the
payment of any Obligations hereunder at the Default Rate or under Article VIII.
The Borrower’s obligations under this paragraph shall survive the termination of
the Aggregate Revolving Commitments and the repayment of all other Obligations
hereunder.





--------------------------------------------------------------------------------







Section 2.11    Evidence of Debt.
(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The Administrative Agent shall provide copies
of such records upon the reasonable request of the Borrower. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall be in the form of Exhibit
2.11(a) (a “Note”). Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


Section 2.12    Payments Generally; Administrative Agent’s Clawback.
(a)General. All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Applicable Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to Section 2.07(b) and as otherwise specifically provided for in
this Agreement, if any payment to be made by the Borrower shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b)Funding by Lenders; Presumption by Administrative Agent.
(i)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate





--------------------------------------------------------------------------------





determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


Section 2.13    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:





--------------------------------------------------------------------------------





(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Subsidiary (as
to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


Section 2.14    Cash Collateral.
(a)Certain Credit Support Events. If (i) the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Maturity Date, any L/C Obligation for any
reason remains outstanding, (iii) the Borrower shall be required to provide Cash
Collateral pursuant to Section 2.05 or 8.02(c) or (iv) there shall exist a
Defaulting Lender, the Borrower shall immediately (in the case of clause (iii)
above) or within one Business Day (in all other cases) following any request by
the Administrative Agent or the L/C Issuer provide Cash Collateral in an amount
not less than the applicable Minimum Collateral Amount (determined in the case
of Cash Collateral provided pursuant to clause (iv) above, after giving effect
to Section 2.15(b) and any Cash Collateral provided by the Defaulting Lender).
(b)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided (other than Permitted Encumbrances set forth in clause (m) of
the definition thereof), or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.
(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)





--------------------------------------------------------------------------------





(vi))) or (ii) the determination by the Administrative Agent and the L/C Issuer
that there exists excess Cash Collateral; provided, however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (y) the Person providing Cash Collateral and the L/C Issuer may agree that
Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


Section 2.15    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise as may be required under the
Loan Documents in connection with any Lien conferred thereunder or directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(b). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.





--------------------------------------------------------------------------------





(iii)Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.
(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
(b)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 11.21, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(c)Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (b) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.14.
(d)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.





--------------------------------------------------------------------------------









ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


Section 3.01    Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.
(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(c)Tax Indemnifications.
(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered





--------------------------------------------------------------------------------





to the Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, for any amount which a Lender or the L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.
(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)Evidence of Payments. As soon as practicable, after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)Status of Lenders; Tax Documentation.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;





--------------------------------------------------------------------------------





(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(II)executed copies of IRS Form W-8ECI;
(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.01-A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or
(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.01-B or Exhibit 3.01-C, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.01-D on behalf of each such direct and indirect
partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and





--------------------------------------------------------------------------------





(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.
(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.
(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Revolving Commitments and the repayment, satisfaction or discharge
of all other Obligations.







--------------------------------------------------------------------------------





Section 3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender, shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
    
Section 3.03    Inability to Determine Rates.
(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that (A)
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i), “Impacted Loans”), or
(ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), and (y)
in the event of a determination described in the preceding sentence with respect
to the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.







--------------------------------------------------------------------------------





(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its Applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.


Section 3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)Increased Costs Generally. If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Applicable Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.







--------------------------------------------------------------------------------





(c)Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(e)Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan; provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.


Section 3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (excluding any loss of the
Applicable Margin on the relevant Loans) incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.





--------------------------------------------------------------------------------







Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Applicable Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or the L/C Issuer, as applicable, shall use
reasonable efforts to designate a different Applicable Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, as applicable, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different Applicable Lending Office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
11.13.


Section 3.07    Successor LIBOR.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:
(a)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or
(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.





--------------------------------------------------------------------------------





If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
    
Section 3.08    Survival.
All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, resignation of the Administrative Agent and the Facility
Termination Date.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


Section 4.01    Conditions of Initial Credit Extension.
This Agreement shall become effective upon, and the obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to,
the satisfaction of the following conditions precedent:
(a)Receipt by the Administrative Agent of the following, each in form and
substance satisfactory to the Administrative Agent and each Lender:
(i)Loan Documents. Executed counterparts of this Agreement and the other Loan
Documents, each properly executed by a Responsible Officer of the signing Loan
Party and, in the case of this Agreement, by each Lender.
(ii)Opinions of Counsel. Favorable opinions of legal counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, dated as of the
Closing Date.
(iii)Organization Documents, Resolutions, Etc.
(A)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
(B)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and
(C)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.
(iv)Personal Property Collateral.







--------------------------------------------------------------------------------





(A)UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s discretion, to perfect the Administrative Agent’s
security interest in the Collateral;
(B)all certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to the Security Agreement, together with duly
executed in blank, undated stock powers attached thereto (unless, with respect
to the pledged Capital Stock of any Foreign Subsidiary, such stock powers are
deemed unnecessary by the Administrative Agent in its reasonable discretion
under the Law of the jurisdiction of organization of such Person); and
(C)duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
United States registered intellectual property of the Loan Parties.
(v)Evidence of Insurance. Copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including naming the
Administrative Agent and its successors and assigns as additional insured (in
the case of liability insurance) or loss payee (in the case of property
insurance) on behalf of the Lenders.
(vi)Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying that the conditions specified in Sections 4.02(a) and
4.02(b) have been satisfied.
(b)KYC Information.
(i)Upon the reasonable request of any Lender made at least five days prior to
the Closing Date, the Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five (5) days prior to the Closing Date.
(ii)At least five days prior to the Closing Date, if the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification in relation to the Borrower.
(c)Fees. Receipt by the Administrative Agent, the Arranger and the Lenders of
any fees required to be paid on or before the Closing Date.
(d)Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. The Administrative Agent shall promptly
provide the Borrower with a copy of any such notice received from such Lender.





--------------------------------------------------------------------------------





    
Section 4.02    Conditions to all Credit Extensions.
The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
(a)The representations and warranties of each Loan Party contained in this
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (other than those representations and
warranties that are expressly qualified by Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
such earlier date.
(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c)The Administrative Agent and, if applicable, the L/C Issuer or the Swingline
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
    
Section 5.01    Existence; Power.
The Borrower and each of its Subsidiaries (a) is duly organized, validly
existing and in good standing as a corporation, partnership, limited liability
company or other organization under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to carry on its business
as now conducted, and (c) is duly qualified to do business, and is in good
standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
    
Section 5.02    Organizational Power; Authorization.
The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary organizational and, if required,
shareholder, partner or member action. This Agreement has been duly executed and
delivered by each Borrower and constitutes, and each other Loan Document to
which any Loan Party is a party, when executed and delivered by such Loan Party,
will constitute, valid and binding obligations of such Borrower or such Loan
Party (as the case may be), enforceable against it in accordance with their
respective terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.





--------------------------------------------------------------------------------





Section 5.03    Governmental Approvals; No Conflicts.
The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect and
except for filings necessary to perfect or maintain perfection of the Liens
created under the Loan Documents, (b) will not violate any Requirement of Law
applicable to the Borrower or any of its Subsidiaries or any judgment, order or
ruling of any Governmental Authority, (c) will not violate or result in a
default under any Contractual Obligation of the Borrower or any of its
Subsidiaries or any of their assets or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, except Liens (if any) created under the
Loan Documents, except in the case of clauses (b) and (c) those the failure of
which could not reasonably be expected to have a Material Adverse Effect.
    
Section 5.04    Financial Statements.
The Borrower has furnished to the Administrative Agent (a) the audited
consolidated balance sheet of the Borrower and its Subsidiaries as of December
31, 2018, and the related audited consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, prepared by
Grant Thornton LLP and (b) the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of March 31, 2019, and the related unaudited
consolidated statements of income and cash flows for the Fiscal Quarter and
year-to-date period then ended, certified by a Responsible Officer. Such
financial statements fairly present in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations for such periods in conformity with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii). Since
December 31, 2018, there have been no changes with respect to the Borrower and
its Subsidiaries which have had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
    
Section 5.05    Litigation and Environmental Matters.
(a)No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) that could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect or (ii) which in any
manner draws into question the validity or enforceability of this Agreement or
any other Loan Document.
(b)Neither the Borrower nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any reasonable
basis for any Environmental Liability, in each case under clauses (i) through
(iv) which alone or in the aggregate could reasonably be expected to result in a
liability to the Borrower or any of its Subsidiaries in excess of $10,000,000.


Section 5.06    Compliance with Laws and Agreements.
The Borrower and each of its Subsidiaries is in compliance with (a) all Laws and
all judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.







--------------------------------------------------------------------------------





Section 5.07    Investment Company Act.
Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”
or is “controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended and
in effect from time to time, or (b) otherwise subject to any other regulatory
scheme limiting its ability to incur debt or requiring any approval or consent
from, or registration or filing with, any Governmental Authority in connection
therewith.


Section 5.08    Taxes.
The Borrower and its Subsidiaries and each other Person for whose taxes the
Borrower or any of its Subsidiaries could become liable have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Borrower and its Subsidiaries in respect of such taxes are
adequate, and no tax liabilities that could be materially in excess of the
amount so provided are anticipated.
    
Section 5.09    Margin Regulations.
None of the proceeds of any of the Loans or Letters of Credit will be used,
directly or indirectly, for “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of such terms under Regulation U or for any
purpose that violates the provisions of Regulation T, Regulation U or Regulation
X. Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock”.





--------------------------------------------------------------------------------





Section 5.10    ERISA.
Except, in each case, as could not, individually or in the aggregate, reasonably
be expected to result in liability to the Borrower and its Subsidiaries in an
aggregate amount exceeding $7,500,000, each Plan is in substantial compliance in
form and operation with its terms and with ERISA and the Code (including,
without limitation, the Code provisions compliance with which is necessary for
any intended favorable tax treatment) and all other applicable laws and
regulations. Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax law
changes, or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and nothing has occurred since the date
of such determination that would adversely affect such determination (or, in the
case of a Plan with no determination, nothing has occurred that would adversely
affect the issuance of a favorable determination letter or otherwise adversely
affect such qualification). No ERISA Event has occurred or is reasonably
expected to occur. There exists no Unfunded Pension Liability with respect to
any Plan. None of the Borrower, any of its Subsidiaries or any ERISA Affiliate
is making or accruing an obligation to make contributions, or has, within any of
the five (5) calendar years immediately preceding the date this assurance is
given or deemed given, made or accrued an obligation to make, contributions to
any Multiemployer Plan. There are no actions, suits or claims pending against or
involving a Plan (other than routine claims for benefits) or, to the knowledge
of the Borrower, any of its Subsidiaries or any ERISA Affiliate, threatened,
which would reasonably be expected to be asserted successfully against any Plan
and, if so asserted successfully, would reasonably be expected either singly or
in the aggregate to result in liability to any Borrower or any of their
Subsidiaries. The Borrower, each of its Subsidiaries and each ERISA Affiliate
have made all contributions to or under each Plan and Multiemployer Plan
required by law within the applicable time limits prescribed thereby, by the
terms of such Plan or Multiemployer Plan, respectively, or by any contract or
agreement requiring contributions to a Plan or Multiemployer Plan. No Plan which
is subject to Section 412 of the Code or Section 302 of ERISA has applied for or
received an extension of any amortization period within the meaning of Section
412 of the Code or Section 303 or 304 of ERISA. None of the Borrower, any of its
Subsidiaries or any ERISA Affiliate have ceased operations at a facility so as
to become subject to the provisions of Section 4068(a) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Plan subject to Section 4064(a)
of ERISA to which it made contributions. Each Non-U.S. Plan has been maintained
in compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities, except as
would not reasonably be expected to result in liability to the Borrower or any
of its Subsidiaries. All contributions required to be made with respect to a
Non-U.S. Plan have been timely made. Neither the Borrower nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Non-U.S. Plan. The present value of the accrued benefit
liabilities (whether or not vested) under each Non-U.S. Plan, determined as of
the end of the Borrower’s most recently ended Fiscal Year on the basis of
reasonable actuarial assumptions, did not exceed the current value of the assets
of such Non-U.S. Plan allocable to such benefit liabilities.
    
Section 5.11    Ownership of Property; Insurance.
(a)Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all of its real and personal property material to the
operation of its business, including all such properties reflected in the most
recent audited consolidated balance sheet of the Borrower referred to in Section
5.04 or purported to have been acquired by the Borrower or any of its
Subsidiaries after said date (except as sold or otherwise disposed of in the
ordinary course of business or as permitted under this Agreement or any other
Loan Document), in each case free and clear of Liens (other than Permitted
Liens). All leases that individually or in the aggregate are material to the
business or operations of the Borrower and its Subsidiaries are valid and
subsisting and are in full force in all material respects.
(b)Each of the Borrower and its Subsidiaries owns, or is licensed or otherwise
has the right to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe in any material
respect on the rights of any other Person.







--------------------------------------------------------------------------------





(c)As of the Closing Date, all Real Estate of the Borrower and its Subsidiaries
is listed on Schedule 5.11.


Section 5.12    Disclosure.
Neither the Information Memorandum nor any of the reports (including, without
limitation, all reports that the Borrower is required to file with the SEC),
financial statements, certificates or other information (other than information
of general economic or general industry nature) furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished), contains any material misstatement of fact or omits
to state any material fact necessary to make the statements therein, taken as a
whole in light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. As of the Closing Date,
the information included in the Beneficial Ownership Certification is true and
correct in all respects.
    
Section 5.13    Labor Relations.
There are no strikes, lockouts or other material labor disputes or grievances
against the Borrower or any of its Subsidiaries, or, to the Borrower’s
knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice charges or grievances are
pending against the Borrower or any of its Subsidiaries, or, to the Borrower’s
knowledge, threatened against any of them before any Governmental Authority. All
payments due from the Borrower or any of its Subsidiaries pursuant to the
provisions of any collective bargaining agreement have been paid or accrued as a
liability on the books of the Borrower or any such Subsidiary, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
    
Section 5.14    Subsidiaries.
Schedule 5.14 sets forth the name of, the ownership interest of the applicable
Loan Party in, the jurisdiction of incorporation or organization of, and the
type of each Subsidiary of the Borrower and the other Loan Parties and
identifies each Subsidiary that is a Loan Party, in each case as of the Closing
Date.


Section 5.15    Solvency.
After giving effect to the execution and delivery of the Loan Documents, the
making of the Loans under this Agreement, the Borrower and its Subsidiaries,
taken as a whole, are Solvent.


Section 5.16    [Reserved].


Section 5.17    Collateral Documents.
(a)The Guaranty and Security Agreement is effective to create in favor of the
Administrative Agent for the ratable benefit of the Secured Parties a legal,
valid and enforceable security interest in the Collateral (as defined therein),
and when UCC financing statements in appropriate form are filed in the offices
specified on Schedule 3 to the Guaranty and Security Agreement, the Guaranty and
Security Agreement shall constitute a fully perfected Lien (to the extent that
such Lien may be perfected by the filing of a UCC financing statement) on, and
security interest in, all right, title and interest of the grantors thereunder
in such Collateral, in each case prior and superior in right to any other
Person, other than with respect to Permitted Liens. When the certificates
evidencing all Capital Stock pledged pursuant to the Guaranty and Security
Agreement are delivered to the Administrative Agent, together with appropriate
stock powers or other similar instruments of transfer duly executed in blank,
the Liens in such Capital Stock shall be fully perfected first priority security
interests (subject to inchoate tax liens and restrictions under applicable
federal and state securities laws), perfected by “control” as defined in the
UCC.





--------------------------------------------------------------------------------





(b)When the filings in subsection (a) of this Section are made and when, if
applicable, the Patent Security Agreements and the Trademark Security Agreements
are filed in the United States Patent and Trademark Office and the Copyright
Security Agreements are filed in the United States Copyright Office, the
Guaranty and Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Patents, Trademarks and Copyrights, if any, in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person.


Section 5.18    Sanctions.
No Loan Party, any of its Subsidiaries or, to the knowledge of the Loan Parties,
any of their respective directors, officers, employees or agents, is an
individual or entity that is, or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority or (iii) located,
organized or resident in a Sanctioned Country.
    
Section 5.19    Patriot Act.
Neither any Loan Party nor any of their Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
or any enabling legislation or executive order relating thereto. Neither any
Loan Party nor any or their Subsidiaries is in violation of (a) the Trading with
the Enemy Act, (b) any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (c) the Patriot Act.
None of the Loan Parties (i) is a blocked Person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
Person.
    
Section 5.20    Anti-Corruption Laws.
The Loan Parties and their Subsidiaries have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar and applicable
anti-corruption legislation or laws in other jurisdictions and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws.
    
Section 5.21    No EEA Financial Institution.
No Loan Party is an EEA Financial Institution.





--------------------------------------------------------------------------------





ARTICLE VI.
AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that until the Facility Termination Date:
    
Section 6.01    Financial Statements.
The Borrower will deliver to the Administrative Agent for delivery to each
Lender:
(a)as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year of the Borrower a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Grant Thornton LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to the
scope of such audit except for qualifications resulting solely from the
Obligations being classified as short term indebtedness during the one year
period prior to the Maturity Date) to the effect that such financial statements
present fairly in all material respects the financial condition and the results
of operations of the Borrower and its Subsidiaries for such Fiscal Year on a
consolidated basis in accordance with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;
(b)as soon as available and in any event within forty-five (45) days after the
end of each Fiscal Quarter of the Borrower, an unaudited consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the end
of such Fiscal Quarter and the related unaudited consolidated and consolidating
statements of income and cash flows of the Borrower and its Subsidiaries for
such Fiscal Quarter and the then elapsed portion of such Fiscal Year, setting
forth in each case in comparative form the figures for the corresponding Fiscal
Quarter and the corresponding portion of the Borrower’s previous Fiscal Year
together with management discussion and analysis of financial condition and
operating results;
(c)concurrently with the delivery of the financial statements referred to in
subsections (a) and (b) of this Section (other than the financial statements for
the fourth Fiscal Quarter of each Fiscal Year delivered pursuant to subsection
(b) of this Section), a Compliance Certificate signed by the principal executive
officer or the principal financial officer of the Borrower (i) certifying as to
whether there exists a Default or Event of Default on the date of such
certificate and, if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Borrower has taken or proposes to take
with respect thereto, (ii) setting forth in reasonable detail calculations
demonstrating compliance with the financial covenants set forth in Article VII,
(iii) specifying any change in the identity of the Subsidiaries as of the end of
such Fiscal Year or Fiscal Quarter from the Subsidiaries identified to the
Lenders on the Closing Date or as of the most recent Fiscal Year or Fiscal
Quarter, as the case may be, (iv) stating whether any change in GAAP or the
application thereof has occurred since the date of the mostly recently delivered
audited financial statements of the Borrower and its Subsidiaries, and, if any
change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate and (v) specifying any
change in the identity of the Disqualified Competitors set forth on the
Disqualified Competitor List;
(d)as soon as available and in any event within ninety (90) days after the end
of the calendar year, forecasts and a pro forma budget for the succeeding Fiscal
Year, containing an income statement, balance sheet and statement of cash flow;







--------------------------------------------------------------------------------





(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed with the SEC, or any
Governmental Authority succeeding to any or all functions thereof, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;
(f)promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws; and
(g)promptly following any request therefor, subject to applicable laws and
confidentiality obligations owing by Borrower or any of its Subsidiaries to any
other Person, such other information regarding the results of operations,
business affairs and financial condition of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or e-mail) of the posting of any such documents and provide
to the Administrative Agent by e-mail electronic versions (i.e., soft copies) of
such documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by the Borrower
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities Laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and any Affiliate thereof shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated as
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”





--------------------------------------------------------------------------------







Section 6.02    Notice of Material Events.
The Borrower will furnish to the Administrative Agent for delivery to each
Lender prompt written notice of the following:
(a)the occurrence of any Event of Default or, to the knowledge of the Borrower,
any Default;
(b)the filing or commencement of, or any material development in, any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or, to the knowledge of the Borrower, affecting the Borrower or any of its
Subsidiaries which could reasonably be expected to result in a Material Adverse
Effect;
(c)to the knowledge of the Borrower, the occurrence of any event or any other
development by which the Borrower or any of its Subsidiaries (i) fails to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability, (iii) receives notice of any claim with
respect to any Environmental Liability, or (iv) becomes aware of any basis for
any Environmental Liability, in each case which, either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
(d)promptly and in any event within fifteen (15) days after (i) the Borrower,
any of its Subsidiaries or any ERISA Affiliate knows or has a reasonable basis
to know that any ERISA Event has occurred, a certificate of the chief financial
officer of the Borrower describing such ERISA Event and the action, if any,
proposed to be taken with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received by the Borrower, such Subsidiary or such ERISA Affiliate from the PBGC
or any other governmental agency with respect thereto, and (ii) becoming aware
(1) that there has been an increase in Unfunded Pension Liabilities (not taking
into account Plans with negative Unfunded Pension Liabilities) since the date
the representations hereunder are given or deemed given, or from any prior
notice, as applicable, (2) of the existence of any Withdrawal Liability, (3) of
the adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by the Borrower, any of its Subsidiaries or any ERISA
Affiliate, or (4) of the adoption of any amendment to a Plan subject to Section
412 of the Code which results in a material increase in contribution obligations
of the Borrower, any of its Subsidiaries or any ERISA Affiliate, a detailed
written description thereof from the chief financial officer of the Borrower;
and
(e)the occurrence of any event of default, or, to the knowledge of the Borrower,
any default that is not cured within any applicable grace period, or the receipt
by the Borrower or any of their Subsidiaries of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness of the
Borrower or any of its Subsidiaries.
The Borrower will furnish to the Administrative Agent for delivery to each
Lender the following:
(x)    promptly and in any event at least fifteen (15) days prior thereto,
notice of any change (i) in any Loan Party’s legal name, (ii) in any Loan
Party’s chief executive office, its principal place of business, any office in
which it maintains books or records or any office or facility at which
Collateral owned by it is located from the establishment of a new office or
facility, (iii) in any Loan Party’s identity or legal structure, (iv) in any
Loan Party’s federal taxpayer identification number or organizational number or
(v) in any Loan Party’s jurisdiction of organization;
(y)    upon the reasonable request of Administrative Agent, as soon as available
and in any event within thirty (30) days after receipt thereof, a copy of any
environmental report or site assessment obtained by or for the Borrower or any
of its Subsidiaries after the Closing Date on any material owned Real Estate;
and





--------------------------------------------------------------------------------





(z)    prompt written notice after a Responsible Officer obtains knowledge of
any casualty or other insured damage to any material portion of any Collateral
or the commencement of any action or preceding for the taking of any material
portion of any Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding, which, in each case, could reasonably be
expected to result in a Material Adverse Effect.
Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.
    
Section 6.03    Existence; Conduct of Business.
The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business; provided that nothing in this Section shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 8.03.
    
Section 6.04    Compliance with Laws.
The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including, without limitation, all
Environmental Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
    
Section 6.05    Payment of Obligations.
The Borrower will, and will cause each of its Subsidiaries to, pay and discharge
at or before maturity all of its obligations and liabilities (including, without
limitation, all taxes, assessments and other governmental charges, levies and
all other claims that could result in a statutory Lien) before the same shall
become delinquent or in default, except where (a)(i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, and (ii)
the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto to the extent required by GAAP and (b) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.
    
Section 6.06    Books and Records.
The Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of the
Borrower in conformity with GAAP.





--------------------------------------------------------------------------------





    
Section 6.07    Visitation and Inspection.
The Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent or any Lender to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times during normal operating hours and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided that (i) only visits and inspections up to
three (3) times per calendar year by the Administrative Agent will be at the
expense of the Borrower unless an Event of Default shall have occurred and be
continuing and (ii) if an Event of Default has occurred and is continuing, no
prior notice shall be required. The Administrative Agent and its representatives
and independent contractors shall use commercially reasonable efforts to avoid
interruption of the normal business operations of the Borrower and its
Subsidiaries. The Administrative Agent and the Lenders shall give the Borrower
the opportunity to participate in any discussions with the independent public
accountants of the Borrower and its respective Subsidiaries. Notwithstanding
anything to the contrary in this Section 6.07, neither of the Borrower nor any
of its Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product.
    
Section 6.08    Maintenance of Properties; Insurance.
The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, (b) maintain with
financially sound and reputable insurance companies which are not Affiliates of
the Borrower (i) insurance with respect to its properties and business, and the
properties and business of their Subsidiaries, against loss or damage of the
kinds customarily insured against by companies in the same or similar businesses
operating in the same or similar locations and (ii) all insurance required to be
maintained pursuant to the Collateral Documents, and will, upon reasonable
request of the Administrative Agent, furnish to Administrative Agent for
delivery to each Lender at reasonable intervals a certificate of a Responsible
Officer setting forth the nature and extent of all insurance maintained by the
Borrower and its Subsidiaries in accordance with this Section, and (c) at all
times shall name the Administrative Agent as additional insured on all liability
policies of the Borrower and its Subsidiaries (excluding directors and officers
insurance and workers compensation insurance) and as loss payee (pursuant to a
loss payee endorsement approved by the Administrative Agent) on all casualty and
property insurance policies of the Borrower and its Subsidiaries.
    
Section 6.09    Use of Proceeds; Margin Regulations.
The Borrower will use the proceeds of all Loans to refinance existing
Indebtedness on the Closing Date and thereafter to pay transaction costs and
expenses, to finance working capital needs, Permitted Acquisitions and capital
expenditures and for other general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulation T,
Regulation U or Regulation X. All Letters of Credit will be used for general
corporate purposes.
    
Section 6.10    Cash Management. The Borrower shall, and shall cause its
Subsidiaries to:
(a)maintain the Administrative Agent or one of its Affiliates as its principal
depository bank, including business, cash management, operating and
administrative deposit accounts;







--------------------------------------------------------------------------------





(b)use commercially reasonable efforts to instruct each obligor in respect of
any account receivable to make payment directly to a deposit account maintained
with the Administrative Agent or one of its Affiliates; and


(c)in the event that any deposit accounts are acquired in connection with a
Permitted Acquisition or any other Acquisition consented to by the Required
Lenders, as soon as is commercially reasonable after the closing of such
Permitted Acquisition (not to exceed 120 days after such closing unless such
longer period is agreed to by the Administrative Agent) comply with the
requirements of this Section relative to such deposit accounts.


Section 6.11    Additional Subsidiaries and Collateral.


(a)In the event that, subsequent to the Closing Date, any Person becomes a
wholly-owned Subsidiary of the Borrower (including any Subsidiary that is not
wholly-owned solely as a result of directors’ qualifying shares required by
applicable law), whether pursuant to formation, acquisition or otherwise, (x)
the Borrower shall promptly notify the Administrative Agent and the Lenders
thereof and (y) within thirty (30) days after such Person becomes a wholly-owned
Subsidiary (or such later date as agreed to by the Administrative Agent), the
Borrower shall cause such Subsidiary (i) to become a new Guarantor (unless such
Subsidiary (1) is a Foreign Subsidiary and adverse tax consequences could
reasonably be expected to result from making such Subsidiary a Guarantor, (2) is
prohibited by law from becoming a Guarantor, (3) is a Subsidiary of a Foreign
Subsidiary that is not required to be a Guarantor or (4) the primary assets of
such Subsidiary are Capital Stock or Indebtedness of a Foreign Subsidiary and
adverse tax consequences could reasonably be expected to result from making such
Subsidiary a Guarantor) and to grant Liens in favor of the Administrative Agent
in all of its personal property by executing and delivering to the
Administrative Agent a supplement to the Guaranty and Security Agreement in form
and substance reasonably satisfactory to the Administrative Agent, executing and
delivering a Copyright Security Agreement, Patent Security Agreement and
Trademark Security Agreement, as applicable, and authorizing and delivering, at
the request of the Administrative Agent, such UCC financing statements or
similar instruments required by the Administrative Agent to perfect the Liens in
favor of the Administrative Agent and granted under any of the Loan Documents;
provided, that no Domestic Loan Party shall be required to take any action under
the law of any non-U.S. jurisdiction in order to create or perfect a security
interest in any assets of the Borrower or Loan Party which assets are either
located outside of the United States or would require action under the law of
any non-U.S. jurisdiction in order to create or perfect a security interest
therein and (ii) to deliver all such other documentation (including, without
limitation, certified organizational documents, resolutions, lien searches and
legal opinions) reasonably requested by Administrative Agent and consistent with
the documents delivered by the Loan Parties on or prior to the Closing Date
pursuant to Section 4.01(a)(iii). In addition, within thirty (30) days after the
date any Person becomes a Domestic Subsidiary of the Borrower (or such later
date as agreed to by the Administrative Agent), the Borrower shall, or shall
cause the applicable Loan Party to (i) pledge all of the Capital Stock of such
Domestic Subsidiary owned by a Loan Party to the Administrative Agent as
security for the Obligations by executing and delivering a supplement to the
Guaranty and Security Agreement in form and substance reasonably satisfactory to
the Administrative Agent, and (ii) deliver the original certificates evidencing
such pledged Capital Stock (if any) to the Administrative Agent, together with
appropriate powers executed in blank; provided that in no event shall any
Capital Stock of any non-wholly owned Domestic Subsidiary be pledged hereunder
to the extent that the granting of a security interest in such Capital Stock is
prohibited by the applicable joint-venture, shareholder, stock purchase or
similar agreement.







--------------------------------------------------------------------------------





(b)In the event that, subsequent to the Closing Date, any Person becomes a
Foreign Subsidiary, whether pursuant to formation, acquisition or otherwise, (x)
the Borrower shall promptly notify the Administrative Agent and the Lenders
thereof and (y) to the extent such Foreign Subsidiary is owned directly by any
Loan Party, the Borrower shall, or shall cause the applicable Loan Party to (i)
pledge 65% of the issued and outstanding voting Capital Stock and 100% of the
issued and outstanding non-voting Capital Stock of such Foreign Subsidiary owned
by such Loan Party to the Administrative Agent as security for the Obligations
pursuant to a pledge agreement in form and substance reasonably satisfactory to
the Administrative Agent, (ii) deliver the original certificates evidencing such
pledged Capital Stock, if any, to the Administrative Agent, together with
appropriate powers executed in blank and (iii) deliver all such other
documentation (including, without limitation, certified organizational
documents, resolutions, lien searches and legal opinions) and to take all such
other actions as the Administrative Agent may reasonably request provided, that
Liens on the Capital Stock of (or other ownership interest in) a Foreign
Subsidiary that are required to be pledged shall be documented under U.S. law;
provided, further that in no event shall any Capital Stock of any non-wholly
owned Foreign Subsidiary be pledged hereunder to the extent that the granting of
a security interest in such Capital Stock is prohibited by the applicable
joint-venture, shareholder, stock purchase or similar agreement.
(c)The Borrower agrees that, following the delivery of any Collateral Documents
required to be executed and delivered by this Section, the Administrative Agent
shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to subsections (a) and (b) of this
Section (to the extent that such Lien can be perfected by execution, delivery
and/or recording of the Collateral Documents or UCC financing statements, or
possession of such Collateral), free and clear of all Liens other than Permitted
Liens. All actions to be taken pursuant to this Section shall be at the expense
of the Borrower or the applicable Loan Party, and shall be taken to the
reasonable satisfaction of the Administrative Agent.


Section 6.12    Additional Real Estate; Leased Locations.
To the extent otherwise permitted hereunder, if any Loan Party proposes to lease
any Real Estate with annual lease payments of $500,000 or more, it shall first
provide to the Administrative Agent a copy of such lease and shall use its
commercially reasonable efforts to deliver a Collateral Access Agreement from
the landlord of such leased property, which agreement or letter shall be
reasonably satisfactory in form and substance to the Administrative Agent.
    
Section 6.13    Further Assurances.
The Borrower will, and will cause each other Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements and other documents), which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to
grant, preserve, protect or perfect the Liens created by the Collateral
Documents or the validity or priority of any such Lien, all at the expense of
the Loan Parties. The Borrower also agrees to provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.
    
Section 6.14    Anti-Corruption Laws.
Each Loan Party shall conduct its, and cause its Subsidiaries to conduct their,
business in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar and
applicable anti-corruption legislation or laws in other jurisdictions and
institute and maintain policies and procedures designed to promote and achieve
compliance with such Laws.





--------------------------------------------------------------------------------





    
Section 6.15    Post-Closing Matters.
The Borrower will, and will cause each other Loan Party to, execute and deliver
the documents and complete the tasks set forth on Schedule 6.15, in each case,
within the time limits specified on such schedule (as such time limits may be
extended in writing by the Administrative Agent in its sole and absolute
discretion). Note to Draft: to include Collateral Access Agreements.


ARTICLE VII.
FINANCIAL COVENANTS


The Borrower covenants and agrees that until the Facility Termination Date:
    
Section 7.01    Leverage Ratio.
The Borrower will maintain, as of the end of each Fiscal Quarter, commencing
with the Fiscal Quarter ending on June 30, 2019, a Leverage Ratio of not greater
than 3.25:1.00.


Section 7.02    Consolidated Fixed Charge Coverage Ratio.
The Borrower will maintain, as of the end of each Fiscal Quarter, commencing
with the Fiscal Quarter ending on June 30, 2019 a Consolidated Fixed Charge
Coverage Ratio of not less than 1.50:1.00.


ARTICLE VIII.
NEGATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
    
Section 8.01    Indebtedness and Preferred Equity.
The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except:
(a)Indebtedness created pursuant to the Loan Documents;
(b)Indebtedness of the Borrower and its Subsidiaries existing on the date hereof
and set forth on Schedule 8.01 and extensions, renewals and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;
(c)Indebtedness of the Borrower or any of its Subsidiaries incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof (provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvements), and extensions, renewals or replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof; provided that the
aggregate principal amount of such Indebtedness does not exceed the greater of
(i) $13,000,000 and (ii) 5.0% of Consolidated Net Worth (measured as of the date
such Indebtedness is incurred) at any time outstanding;





--------------------------------------------------------------------------------







(d)Indebtedness of the Borrower owing to any Subsidiary and of any Subsidiary
owing to the Borrower or any other Subsidiary; provided that any such
Indebtedness that is owed by a Subsidiary that is not a Loan Party shall be
subject to Section 8.04;
(e)Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that Guarantees by any Loan Party of Indebtedness of any Subsidiary that is not
a Loan Party shall be subject to Section 8.04;
(f)Indebtedness of any Person which becomes a Subsidiary after the date of this
Agreement; provided that (i) such Indebtedness exists at the time that such
Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, and (ii) the aggregate
principal amount of such Indebtedness permitted hereunder shall not exceed the
greater of (i) $15,000,000 and (ii) 10.0% of the Consolidated Net Worth
(measured as of the date such Person becomes a Subsidiary) at any time
outstanding;
(g)Indebtedness of Foreign Subsidiaries in an aggregate principal amount not to
exceed the greater of (i) $15,000,000 and (ii) 10.0% of the Consolidated Net
Worth (measured as of the date such Indebtedness is incurred) at any time
outstanding;
(h)Hedging Obligations permitted by Section 8.10;
(i)obligations under an agreement to provide Bank Products and other
Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
(j)Indebtedness arising from judgments not constituting Events of Default under
Section 9.01(k);
(k)Indebtedness resulting from the financing of insurance premiums, and any
Indebtedness comprising reimbursement obligations in respect of retention
obligations or any casualty obligations, in each case under any insurance policy
required pursuant to Section 6.08 or otherwise maintained in the ordinary course
of business;
(l)obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees or obligations in respect thereto provided
by the Borrower or any of its Subsidiaries in the ordinary course of business
consistent with past practices;
(m)Indebtedness arising from customary agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case entered into
in connection with the disposition of any business, assets or Capital Stock
permitted hereunder;
(n)Indebtedness arising from customary agreements providing for deferred
consideration, indemnification, adjustments of purchase price (including
“earnouts”) or similar obligations, in each case entered into in connection with
Permitted Acquisitions or other Investments permitted by this Agreement;
(o)(i) Indebtedness representing deferred compensation to employees, consultants
or independent contractors of, the Borrower and its Subsidiaries incurred in the
ordinary course of business; and (ii) Indebtedness consisting of obligations of
the Borrower or its Subsidiaries under deferred compensation to employees,
consultants or independent contractors of the Borrower or its Subsidiaries or
other similar arrangements incurred by such Persons in connection with the
Permitted Acquisitions or other Investments permitted under this Agreement;
(p)Indebtedness consisting of promissory notes issued by the Borrower or any of
its Subsidiaries to current or former officers, managers, consultants, directors
and employees (or their respective spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees) to finance the
purchase or redemption of Capital Stock of the Borrower of its Capital Stock, in
each case to the extent permitted by Section 8.05 (including all applicable
limitations);
(q)other unsecured Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed the greater of (i) $15,000,000 and (ii)
10.0% of the Consolidated Net Worth (measured as of the date such Indebtedness
is incurred) at any time outstanding;







--------------------------------------------------------------------------------





(r)other secured Indebtedness of the Borrower or its Subsidiaries in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding; and
(s)(i) Capital Lease Obligations and Synthetic Lease Obligations entered into by
the Borrower or any of its Subsidiaries in connection with sale and leaseback
transactions and/or (ii) other secured Indebtedness in order to finance the
construction of any fixed or capital assets in connection with real estate
development (provided that such Indebtedness is incurred prior to or within 180
days after the completion of such construction), in an aggregate amount not to
exceed $100,000,000 at any time outstanding; provided, that in the case of sale
and leaseback transactions that result in an operating lease, the Borrower shall
have delivered to the Administrative Agent a pro forma Compliance Certificate
signed by a Responsible Officer certifying that, before and after giving effect
to such sale and leaseback transaction, the Borrower is in pro forma compliance
with each of the covenants set forth in Article VII.
For purposes of determining compliance with this Section 8.01, in the event that
an item of Indebtedness when incurred meets the criteria of more than one of the
categories of Indebtedness described in this Section 8.01, the Borrower may, in
its sole discretion, classify such item as incurred in whole or in part pursuant
to any one or combination of such categories, and may thereafter from time to
time reclassify such item of Indebtedness, in whole or in part, into any one or
more other categories, so long as such item of Indebtedness meets the criteria
for such other categories when reclassified. The Borrower will only be required
to count any item of Indebtedness against the availability for any category of
Indebtedness to the extent that, and for so long as, the Borrower has classified
such item as incurred pursuant to such category. The accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall not be deemed to be an incurrence of Indebtedness
for purposes of this Section 8.01.
The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interest that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by the Borrower or such Subsidiary
at the option of the holder thereof, in whole or in part, or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interest described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), 180 days
after the Maturity Date.
    
Section 8.02    Liens.
The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired, except (each of the following a “Permitted Lien”
and collectively, the “Permitted Liens”):
(a)Liens securing the Obligations pursuant to the Loan Documents; provided that
no Liens may secure Hedging Obligations or Bank Product Obligations without
securing all other Obligations on a basis at least pall passu with such Hedging
Obligations or Bank Product Obligations and subject to the priority of payments
set forth in Section 2.13 and Section 9.02;
(b)Permitted Encumbrances;
(c)Liens on any property or asset of the Borrower or any of its Subsidiaries
existing on the date hereof and set forth on Schedule 8.02; provided that such
Liens shall not apply to any other property or asset of the Borrower or any
Subsidiary;







--------------------------------------------------------------------------------





(d)purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided that
(i) any such Lien secures Indebtedness permitted by Section 8.01(c), (ii) any
such Lien attaches to such asset concurrently or within 180 days after the
acquisition or the completion of the construction or improvements thereof, (iii)
any such Lien does not extend to any other asset, and (iv) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets; provided, further, that individual financings of
equipment provided by one lender or lessor, as the case may be, may be
cross-collateralized to other individual financings of equipment provided by
such lender or lessor respectively;
(e)any Lien (x) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower, (y) existing on any asset of any Person at
the time such Person is merged with or into the Borrower or any of their
Subsidiaries, or (z) existing on any asset prior to the acquisition thereof by
the Borrower or any of their Subsidiaries; provided that (i) any such Lien was
not created in the contemplation of any of the foregoing and (ii) any such Lien
secures only those obligations which it secures on the date that such Person
becomes a Subsidiary or the date of such merger or the date of such acquisition;
(f)Liens on any assets of Foreign Subsidiaries securing Indebtedness permitted
under Section 8.01(g);
(g)extensions, renewals, or replacements of any Lien referred to in subsections
(c) through (e) of this Section; provided that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;
and
(h)additional Liens on any property of the Borrower or any of its Subsidiaries
securing any Indebtedness or other liabilities; provided, that the aggregate
outstanding principal amount of all such Indebtedness and liabilities secured by
property of the Loan Parties shall not exceed $5,000,000 at any time
outstanding.


Section 8.03    Fundamental Changes.
(a)The Borrower will not, and will not permit any of its Subsidiaries to, merge
into or consolidate into any other Person, or permit any other Person to merge
into or consolidate with it, or sell, lease, transfer or otherwise dispose of
(in a single transaction or a series of transactions) all or substantially all
of its assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of their Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided that
if, at the time thereof and immediately after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing, (i) the Borrower or
any Subsidiary may merge with a Person if the Borrower (or such Subsidiary if
the Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary; provided that if any party to such
merger is a Loan Party, the Loan Party shall be the surviving Person, (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Borrower or to a Loan Party, and (iv) any
Subsidiary of the Borrower may liquidate or dissolve if the Borrower determines
in good faith that such liquidation or dissolution is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders; provided,
further, that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 8.04.
(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
in any business other than businesses of the type conducted by the Borrower and
its Subsidiaries on the date hereof and businesses reasonably related, ancillary
or complementary thereto (including related, complementary, synergistic or
ancillary technologies in which the Borrower is currently engaged).







--------------------------------------------------------------------------------





Section 8.04    Investments; Loans.
The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Capital Stock, evidence of
Indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:
(a)Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 8.04 (including Investments in Subsidiaries);
(b)Permitted Investments;
(c)Guarantees by the Borrower and its Subsidiaries constituting Indebtedness
permitted by Section 8.01; provided that the aggregate principal amount of
Indebtedness of Subsidiaries that are not Loan Parties that is Guaranteed by any
Loan Party shall be subject to the limitation set forth in subsection (e) of
this Section;
(d)Investments made by the Borrower in or to any Loan Party (or any Subsidiary
that will substantially concurrently with such Investment become a Loan Party in
accordance with Section 6.11) and by any Loan Party to the Borrower or in or to
another Loan Party (or any Subsidiary that will substantially concurrently with
such Investment become a Loan Party in accordance with Section 6.11);
(e)Investments by Loan Parties in wholly owned Subsidiaries (other than as a
result of directors’ qualifying shares required by applicable law) that are not
Loan Parties, including Guarantees of Indebtedness of such Subsidiaries, which
do not exceed $7,500,000 at any time outstanding;
(f)Cash Investments made by the any Loan Party in or to any non-wholly owned
Subsidiary (excluding any Subsidiary that is non-wholly owned solely as a result
of directors’ qualifying shares required by applicable law) or joint venture,
including Guarantees of Indebtedness of such Subsidiaries and any joint
ventures; provided that the aggregate amount of such Investments by the Loan
Parties shall not exceed the greater of (i) $15,000,000 or (ii) 10% of the
Consolidated Net Worth of the Borrower and its Subsidiaries; provided that, for
purposes of determining compliance with this Section 8.04(f), such Investments
shall be valued at the actual amount of cash invested (less the amount of any
cash dividends or distributions received by any Loan Party from such non-wholly
owned Subsidiary) and for purposes of determining compliance with Article VII,
such Investments shall be valued at the actual amount of cash invested;
(g)Investments made by any Subsidiary which is not a Loan Party in or to another
Subsidiary which is not a Loan Party;
(h)loans or advances to employees, officers or directors of the Borrower or any
of its Subsidiaries in the ordinary course of business for travel, relocation
and related expenses; provided that the aggregate amount of all such loans and
advances does not exceed $1,500,000 at any time outstanding;
(i)Hedging Transactions permitted by Section 8.10;
(j)Permitted Acquisitions;
(k)Investments constituting Indebtedness permitted by Section 8.01;
(l)Investments held by a Person acquired in a Permitted Acquisition or an
Acquisition that is approved by the Required Lenders to the extent that such
Investments were not made in connection with or contemplation of such
Acquisition and were in existence as of the date of consummation of such
Acquisition;
(m)(i) extensions of trade credit (other than to Affiliates of the Borrower)
arising or acquired in the ordinary course of business and (ii) Investments
received in settlements in the ordinary course of business of such extensions of
trade credit;







--------------------------------------------------------------------------------





(n)extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods in the ordinary course of business
consistent with past practices;
(o)other Investments which in the aggregate do not exceed $1,500,000 in any
Fiscal Year;
(p)Investments solely from the proceeds of sales of assets permitted under
Section 8.06(g); and
(q)Investments arising out of an election by FF US Holding Corp. or FF to
exercise the rights to purchase Call Shares (as defined in the FF US Holding
Corp. Stockholders’ Agreement as in effect on the Closing Date) or Put Shares
(as defined in the FF US Holding Corp. Stockholders’ Agreement as in effect on
the Closing Date), in an aggregate amount required under the FF US Holding Corp.
Stockholders’ Agreement as in effect on the Closing Date; provided, that at the
time of such purchase, no Default or Event of Default has occurred or is
continuing.


Section 8.05    Restricted Payments.
The Borrower will not, and will not permit any of its Subsidiaries to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:
(a)dividends payable by the Borrower solely in interests of any class of its
common equity;
(b)Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries of the Borrower;
(c)cash Restricted Payments paid on, or in connection with, the common Capital
Stock of the Borrower; provided that, before and after giving effect to such
Restricted Payment, (i) the Borrower and the Loan Parties are Solvent, (ii) no
Default or Event of Default shall have occurred and be continuing at the time
such Restricted Payment is made, (iii) the Borrower is in pro forma compliance
with each of the covenants set forth in Article VII (measuring Consolidated
Total Indebtedness for purposes of Section 7.01 as of the date of such
Restricted Payment (including any Indebtedness incurred in connection with such
Restricted Payment) and otherwise recomputing the covenants set forth in Article
VII as of the last day of the most recently ended Fiscal Quarter for which
financial statements are required to have been delivered pursuant to Section
6.01 as if such Restricted Payment was made, and any Indebtedness incurred in
connection therewith was incurred, on the first day of such Fiscal Quarter) and
(iv) the Leverage Ratio is less than the maximum Leverage Ratio then required
under Section 7.01 less 0.50:1.00 (measuring Consolidated Total Indebtedness as
of the date of such Restricted Payment (including any Indebtedness incurred in
connection with such Restricted Payment) and otherwise recomputing the Leverage
Ratio as of the last day of the most recently ended Fiscal Quarter for which
financial statements are required to have been delivered pursuant to Section
6.01);
(d)Restricted Payments with respect to mandatory obligations to repurchase
Capital Stock of any future, present or former employee, director, officer or
consultant (or any Affiliates, spouses, former spouses, other immediate family
members, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of the Borrower and its Subsidiaries upon the death,
disability, retirement or termination of employment of any such Person or
otherwise pursuant to any employee, management or director equity plan,
employee, management or director stock option plan or any other employee,
management or director benefit plan or any agreement with any employee,
director, officer or consultant of the Borrower and its Subsidiaries in an
aggregate amount not to exceed $2,500,000 during any calendar year; and
(e)any Restricted Payments arising under Sections 2.5 and 2.6 of the FF US
Holding Corp. Stockholders’ Agreement.


Section 8.06    Sale of Assets.
The Borrower will not, and will not permit any of its Subsidiaries to, convey,
sell, lease, assign, transfer or otherwise dispose (including by way of
division) of any of its assets, business or property or, in the case of any
Subsidiary, any shares of such Subsidiary’s Capital Stock, in each case whether
now owned or hereafter acquired, to any Person other than the Borrower or a Loan
Party (or to qualify directors if required by applicable law), except:





--------------------------------------------------------------------------------





(a)the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;
(b)the sale, disposition and transfer of inventory, cash and Permitted
Investments in the ordinary course of business;
(c)sales and discounts (without recourse) of overdue accounts, but only in
connection with the compromise or collection thereof consistent with customary
industry practice;
(d)sales or abandonment of any intellectual property no longer determined to be
material to the business of the Borrower and its Subsidiaries;
(e)the issuance by the Borrower of its own Capital Stock;
(f)Liens permitted under Section 8.02 and Investments permitted under Section
8.04;
(g)the sale or other disposition of such assets in an aggregate amount not to
exceed the greater of $1,500,000 and 1.50% of Consolidated Net Worth (measured
as of the date of such disposition) in any twelve (12) month period ending on
the date of determination thereof;
(h)Any sale of shares of a Subsidiary’s Capital Stock arising under Section 2.6
of the FF US Holding Corp. Stockholders’ Agreement; provided that, before and
after giving effect to such sale, no Default or Event of Default shall have
occurred and be continuing at the time such sale is made; and
(i)the sale or other disposition of assets in connection with a sale and
leaseback transaction related to the construction or acquisition of any fixed or
capital assets in connection with real estate development, or the financing of
any such construction or acquisition, so long as such sale and leaseback
transaction is permitted under Section 8.01(s).


Section 8.07    Transactions with Affiliates.
The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of their Affiliates, except:
(a)in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties;
(b)transactions between or among the Borrower and any Subsidiary not involving
any other Affiliates;
(c)the issuance of common Capital Stock of the Borrower to any employee,
director, officer, manager, distributor or consultant (or their respective
controlled Affiliates) of the Borrower or any of its respective Subsidiaries;
(d)reasonable compensation and salaries (and expense reimbursement and
indemnification arrangements for) to officers and directors of the Borrower and
its Subsidiaries; and
(e)any Restricted Payment permitted by Section 8.05.







--------------------------------------------------------------------------------





Section 8.08    Restrictive Agreements.
The Borrower will not, and will not permit any of its Subsidiaries to, directly
or indirectly, enter into, incur or permit to exist any agreement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any of its Subsidiaries to create, incur or permit any Lien upon any
of its assets or properties, whether now owned or hereafter acquired, or (b) the
ability of any of its Subsidiaries to pay dividends or other distributions with
respect to its Capital Stock, to make or repay loans or advances to the Borrower
or any other Subsidiary thereof, to Guarantee Indebtedness of the Borrower or
any other Subsidiary thereof or to transfer any of its property or assets to the
Borrower or any other Subsidiary thereof; provided that (i) the foregoing shall
not apply to restrictions or conditions imposed by law, regulation, rule or
order, by this Agreement or any other Loan Document or by the charter documents
of any joint venture (excluding any Subsidiary that is non-wholly owned solely
as a result of directors’ qualifying shares required by applicable law)
permitted under Section 8.04(f), (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Subsidiary that is sold and such sale is permitted hereunder, (iii)
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness, and (iv) clause (a) shall not apply to customary provisions in
leases, licenses and other contracts entered into in the ordinary course of
business.
    
Section 8.09    [Reserved].


Section 8.10    Hedging Transactions.
The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Hedging Transaction, other than Hedging Transactions entered into in
the ordinary course of business to hedge or mitigate risks to which the Borrower
or any of their Subsidiaries is exposed in the conduct of its business or the
management of its liabilities. Solely for the avoidance of doubt, the Borrower
acknowledges that a Hedging Transaction entered into for speculative purposes or
of a speculative nature (which shall be deemed to include any Hedging
Transaction under which the Borrower or any of its Subsidiaries is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any Capital Stock or any Indebtedness or (ii) as a result of changes in
the market value of any Capital Stock or any Indebtedness) is not a Hedging
Transaction entered into in the ordinary course of business to hedge or mitigate
risks.
    
Section 8.11    Amendment to Material Documents.
The Borrower will not, and will not permit any of its Subsidiaries to, amend,
modify or waive any of its rights under its certificate of incorporation, bylaws
or other organizational document.
    
Section 8.12    Accounting Changes.
The Borrower will not, and will not permit any of its Subsidiaries to, make any
significant change in accounting treatment or reporting practices, except as
required or permitted by GAAP, or change the fiscal year of the Borrower or of
any of its Subsidiaries, except to change the fiscal year of a Subsidiary to
conform its fiscal year to that of the Borrower.





--------------------------------------------------------------------------------





    
Section 8.13    Government Regulation.
The Borrower will not, and will not permit any of its Subsidiaries to, (a) be or
become subject at any time to any law, regulation or list of any Governmental
Authority of the United States (including, without limitation, the OFAC list)
that prohibits or limits the Lenders or the Administrative Agent from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Loan Parties, or (b) fail to provide documentary and other
evidence of the identity of the Loan Parties as may be reasonably requested by
the Lenders or the Administrative Agent at any time to enable the Lenders or the
Administrative Agent to verify the identity of the Loan Parties or to comply
with any applicable law or regulation, including, without limitation, Section
326 of the Patriot Act at 31 U.S.C. Section 5318.
    
Section 8.14    Sanctions.
Each Loan Party will not, and will not permit any Subsidiary to, use any Loan or
the proceeds of any Loan, or lend, contribute or otherwise make available any
Loan or the proceeds of any Loan to any Sanctioned Person, to fund any
activities of or business with any Sanctioned Person or in any Sanctioned
Country, or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as the
Administrative Agent, any Lender or otherwise) of Sanctions.
    
Section 8.15    Anti-Corruption Laws.
Each Loan Party will not, and will not permit any Subsidiary to, use any Loan or
the proceeds therefrom for any purpose that would violate the Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or any similar anti-corruption
legislation or laws in any other jurisdiction.


ARTICLE IX.
EVENTS OF DEFAULT AND REMEDIES


Section 9.01    Events of Default.
If any of the following events (each, an “Event of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment or otherwise; or
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under subsection (a) of this Section
or an amount related to a Bank Product Obligation) payable under this Agreement
or any other Loan Document, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days; or
(c)any representation or warranty made by the Borrower or any of its
Subsidiaries in or in connection with this Agreement or any other Loan Document,
or in any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document (other than
projections, pro forms, budgets and general economic information) submitted to
the Administrative Agent or the Lenders by any Loan Party or any authorized
representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than any representation or warranty that is expressly qualified
by a Material Adverse Effect or other materiality, in which case such
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made or submitted; or







--------------------------------------------------------------------------------





(d)the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 6.01, 6.02, or 6.03 (with respect to the Borrower’s legal
existence) or Article VII or VIII; or
(e)any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in subsections (a),
(b) and (d) of this Section) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower by the Administrative Agent or any Lender; or
(f)the Borrower or any of its Subsidiaries (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any Material Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; or
(g)the Borrower or any of its Subsidiaries shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this subsection, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any of its Subsidiaries or its debts, or any substantial part of
its assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
of their Subsidiaries or for a substantial part of its assets, and in any such
case, such proceeding or petition shall remain dismissed for a period of 60 days
or an order or decree approving or ordering any of the foregoing shall be
entered; or
(i)the Borrower or any of its Subsidiaries shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
(j)except where the following, either individually or in the aggregate, could
not reasonably be expected to result in liability to the Borrower and its
Subsidiaries in an aggregate amount exceeding $7,500,000 (i) an ERISA Event
shall have occurred that, in the opinion of the Required Lenders, when taken
together with other ERISA Events that have occurred, could reasonably be
expected to result in liability to the Borrower and its Subsidiaries (ii) there
is or arises an Unfunded Pension Liability (not taking into account Plans with
negative Unfunded Pension Liability), or (iii) there is or arises any potential
Withdrawal Liability; or
(k)any judgment or order for the payment of money in excess of $5,000,000 in the
aggregate (to the extent not covered by independent third party insurance as to
which the insurer has acknowledged coverage) shall be rendered against the
Borrower or any of its Subsidiaries, and either (i) enforcement proceedings
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be a period of 60 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or







--------------------------------------------------------------------------------





(l)any non-monetary judgment or order shall be rendered against the Borrower or
any of its Subsidiaries that could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect, and there shall be a
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
(m)a Change in Control shall occur or exist; or
(n)any material provision of the Guaranty and Security Agreement or any other
Collateral Document (other than pursuant to the terms hereof and thereof) shall
for any reason cease to be valid and binding on, or enforceable against, any
Loan Party (other than as a result of any action taken or not taken that is
solely in the control of the Administrative Agent or any Lender), or any Loan
Party shall so state in writing, or any Loan Party shall seek to terminate its
obligation under the Guaranty and Security Agreement or any other Collateral
Document (other than the release of any guaranty or collateral to the extent
permitted pursuant to Section 10.10); or
(o)any Lien purported to be created under any Collateral Document shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Collateral Documents (other than as a result of any
action taken or not taken that is solely in the control of the Administrative
Agent or any Lender);
then, and in every such event (other than an event with respect to the Borrower
described in subsection (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and (iv)
exercise any other remedies available at law or in equity; provided that, if an
Event of Default specified in either subsection (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
    
Section 9.02    Application of Proceeds from Collateral.
All proceeds from each sale of, or other realization upon, all or any part of
the Collateral by any Secured Party after an Event of Default arises shall be
applied as follows:
(a)first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;
(b)second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the L/C Issuer then due and payable pursuant to
any of the Loan Documents, until the same shall have been paid in full;
(c)third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
(d)fourth, to the fees and interest then due and payable under the terms of this
Agreement, until the same shall have been paid in full;
(e)fifth, to the aggregate outstanding principal amount of the Loans and L/C
Borrowings, the Bank Product Obligations and the Net Mark-to-Market Exposure of
the Hedging Obligations that constitute Obligations, until the same shall have
been paid in full, allocated pro rata among the Secured Parties based on their
respective pro rata shares of the aggregate amounts described in this clause
fifth payable to them;
(f)sixth, to additional cash collateral for the portion of L/C Obligations
subject to Section 2.14, comprised of the aggregate undrawn amount of Letters of
Credit; and







--------------------------------------------------------------------------------





(g)seventh, to the extent any proceeds remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction;
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause sixth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.
Notwithstanding the foregoing, Bank Product Obligations and Hedging Obligations
shall be excluded from the application described above if the Administrative
Agent has not received a Secured Party Designation Notice, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Bank Product Provider or Lender-Related Hedge Provider, as the case
may be (unless such Bank Product Provider or Lender-Related Hedge Provider is
the Administrative Agent or an Affiliate thereof). Each Bank Product Provider or
Lender-Related Hedge Provider not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article X for itself and its Affiliates as if a
“Lender” party hereto.


ARTICLE X.
ADMINISTRATIVE AGENT


Section 10.01    Appointment and Authority.
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swingline
Lender (if applicable), potential Lender-Related Hedge Providers and potential
Bank Product Providers) and the L/C Issuer hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.





--------------------------------------------------------------------------------





    
Section 10.02    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.
    
Section 10.03    Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the L/C Issuer.
Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.





--------------------------------------------------------------------------------





    
Section 10.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
    
Section 10.05    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
    
Section 10.06    Resignation of Administrative Agent.
(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.







--------------------------------------------------------------------------------





(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring or removed Administrative Agent
was acting as Administrative Agent and (ii) after such resignation or removal
for as long as any of them continues to act in any capacity hereunder or under
the other Loan Documents, including (A) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (B) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
(d)Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swingline Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
applicable, (ii) the retiring L/C Issuer and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.


Section 10.07    Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.





--------------------------------------------------------------------------------





    
Section 10.08    No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
    
Section 10.09    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.





--------------------------------------------------------------------------------





The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized
(A) to form one or more acquisition vehicles to make a bid, and (B) to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Administrative Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Capital Stock thereof shall be governed, directly or indirectly, by the vote of
the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a)(i) through (a)(vi) of Section 11.01), and (ii) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.
    
Section 10.10    Collateral and Guaranty Matters.
Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Bank Product Provider and a potential
Lender-Related Hedge Provider) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Loan Document or any
Recovery Event, or (iii) as approved in accordance with Section 11.01;
(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(d); and
(c)to release any Guarantor from its obligations under the Guaranty and Security
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty and Security Agreement,
pursuant to this Section 10.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.





--------------------------------------------------------------------------------





    
Section 10.11    Bank Product Providers and Lender-Related Hedge Providers.
Except as otherwise expressly set forth herein, no Bank Product Provider or
Lender-Related Hedge Provider that obtains the benefit of Section 9.02, the
Guarantee or any Collateral by virtue of the provisions hereof or any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty and Security Agreement
or any Collateral Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations and Hedging Obligations except to the extent expressly provided
herein and unless the Administrative Agent has received a Secured Party
Designation Notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Bank Product
Obligations and Hedging Obligations in the case of the Facility Termination
Date.
    
Section 10.12    ERISA Matters.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:
i.such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,
ii.the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
iii.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
iv.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.





--------------------------------------------------------------------------------





(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


ARTICLE XI.
MISCELLANEOUS


Section 11.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that
(a)no such amendment, waiver or consent shall:
i.extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent set
forth in Section 4.02 or of any Default or a mandatory reduction in Commitments
is not considered an extension or increase in Commitments of any Lender);
ii.postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;
iii.reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that (A) only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate and (B) an amendment to any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder shall not be deemed to be a reduction of the principal of, or
the rate of interest specified herein on, any Loan or L/C Borrowing, or any fees
or other amounts payable hereunder or under any other Loan Document;
iv.change Section 9.02 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;
v.change any provision of this Section 11.01(a) or the definition of “Required
Lenders” without the written consent of each Lender directly and adversely
affected thereby;
vi.release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;







--------------------------------------------------------------------------------





vii.release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.03 or Section 8.06, all
or substantially all of the value of the Guarantee under the Guaranty and
Security Agreement without the written consent of each Lender whose Obligations
are guaranteed thereby, except to the extent such release is permitted pursuant
to Section 10.10 (in which case such release may be made by the Administrative
Agent acting alone); or
(b)unless also signed by the L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it;
(c)unless also signed by the Swingline Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swingline Lender under this Agreement;
and
(d)unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;
provided, further, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects such Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.
Notwithstanding anything to the contrary herein, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, the Borrower and the other Loan Parties (i) to add one or
more additional credit facilities to this Agreement, to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Credit Exposure and the accrued
interest and fees in respect thereof and to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders and
(ii) to change, modify or alter Section 2.12 or Section 2.13 or any other
provision hereof relating to pro rata sharing of payments among the Lenders to
the extent necessary to effectuate any of the amendments (or amendments and
restatements) enumerated in this paragraph or the next three succeeding
paragraphs.
Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrower and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.
Notwithstanding any provision herein to the contrary (x) the Administrative
Agent and the Borrower may amend, modify or supplement this Agreement or any
other Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (y) the
Administrative Agent and the Borrower may make amendments contemplated by
Section 3.07.





--------------------------------------------------------------------------------





Notwithstanding anything to the contrary herein, the Borrower may, by written
notice to the Administrative Agent from time to time, make one or more offers
(each, a “Loan Modification Offer”) to all the Lenders to make one or more
amendments or modifications to (i) allow the maturity of the Loans of the
accepting Lenders to be extended, (ii) increase the Applicable Margin,
Applicable Percentage or other fees payable with respect to the Loans and
Commitments of the accepting Lenders and (iii) amend or otherwise provide for
any other terms or covenants that are applicable to any period after the
Maturity Date (each, a “Permitted Amendment”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (x) the terms and conditions of the requested
Permitted Amendment and (y) the date on which such Permitted Amendment is
requested to become effective. A Permitted Amendment shall become effective only
with respect to the Loans and/or Commitments of the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and/or Commitments as to which such Lender’s acceptance has been made. The
Borrower, each Loan Party and each Accepting Lender shall execute and deliver to
the Administrative Agent a modification agreement (a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of such Permitted Amendment and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Loan
Modification Agreement, this Agreement shall be deemed amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Permitted Amendment evidenced thereby and only with respect to the Loans and
Commitments of the Accepting Lenders as to which such Lenders’ acceptance has
been made.
    
Section 11.02    Notices; Effectiveness; Electronic Communications.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
i.if to any Loan Party, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, facsimile number, e-mail address or telephone
number specified for such Person on Schedule 11.02; and
ii.if to any other Lender, to the address, facsimile number, e-mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.







--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet.
(d)Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and e-mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Laws.
(e)Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic notices, Loan Notices, Letter of
Credit Applications and Swingline Loan Notices) purportedly given by or on
behalf of any Loan Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.







--------------------------------------------------------------------------------





    
Section 11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swingline Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
    
Section 11.04    Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. The Loan Parties shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one primary counsel
for the Administrative Agent, and any local counsel and any regulatory counsel
reasonably required in the sole opinion of the Administrative Agent) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the fees, charges
and disbursements of (A) one primary counsel and one local counsel for the
Administrative Agent, any Lender or the L/C Issuer and (B), in the case of an
actual or perceived conflict of interest, one conflicts counsel to all other
Lenders), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or the L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.





--------------------------------------------------------------------------------







(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Loan Party) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that (i) the
Borrower shall not be liable for legal fees and expenses of legal counsel with
respect to any individual claims, damages, losses, liabilities or expenses of
more than one primary counsel, one local counsel and, in the case of an actual
or perceived conflict of interest, one conflicts counsel to all affected
Indemnitees, taken as a whole, (ii) such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction (it being understood
and agreed that each Indemnitee shall be obligated to refund or return any and
all amounts paid by the Borrower under this clause (ii) to such Indemnitee for
any such claims, damages, losses, liabilities or expenses to the extent such
Indemnitee (or any of its Affiliates) is found in a final, nonappealable
judgment by a court of competent jurisdiction not to be entitled to payment of
such amounts in accordance with the terms hereof) and (iii) the Borrower shall
not be liable for claims, damages, losses, liabilities or expenses that arise
from a dispute solely among Indemnitees (other than any claims against Bank of
America, N.A. in its capacity as Administrative Agent, L/C Issuer, Swingline
Lender or similar capacity or in its capacity as Arranger) (it being understood
and agreed that each Indemnitee shall be obligated to refund or return any and
all amounts paid by the Borrower under this clause (iii) to such Indemnitee for
any such claims, damages, losses, liabilities or expenses, to the extent such
Indemnitee (or any of its Affiliates) is found in a final, nonappealable
judgment by a court of competent jurisdiction not to be entitled to payment of
such amounts in accordance with the terms hereof), solely to the extent that the
underlying dispute does not arise as a result of any action, inaction or
representation of, or information provided by or on behalf of, the Borrower or
any of its Subsidiaries. The Borrower shall not, without the prior written
consent of any Indemnitee, effect any settlement of any pending or threatened
proceeding in respect of which such Indemnitee is a party and indemnity has been
sought hereunder by such Indemnitee, unless such settlement includes an
unconditional release of such Indemnitee from all liability on claims that are
the subject matter of such indemnity. The Borrower shall not be liable for any
settlement of any proceeding effected without its written consent (which consent
shall not be unreasonably conditioned, withheld or delayed). Without limiting
the provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.







--------------------------------------------------------------------------------





(c)Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposures of all Lenders at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the L/C Issuer or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), the
L/C Issuer or the Swingline Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.
(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swingline Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


Section 11.05    Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.





--------------------------------------------------------------------------------





    
Section 11.06    Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
i.Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of any assignment in respect
of a Revolving Commitment (and the related Revolving Loans thereunder) unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
ii.Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s Loans and Commitments, and
rights and obligations with respect thereto, assigned, except that this clause
(ii) shall not (A) apply to the Swingline Lender’s rights and obligations in
respect of Swingline Loans or (B) prohibit any Lender from assigning all or a
portion of its rights and obligations in respect of its Revolving Commitment
(and the related Revolving Loans thereunder) on a non-pro rata basis;







--------------------------------------------------------------------------------





iii.Required Consents. No consent shall be required for any assignment except to
the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable facility subject to such assignment,
an Affiliate of such Lender or an Approved Fund with respect to such Lender; and
(C)the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of Revolving Loans and Revolving Commitments.
iv.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
v.No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person).
vi.No Assignment to Disqualified Competitors. No such assignment shall be made
to any Disqualified Competitor. Upon request by any Lender to the Administrative
Agent or the Borrower, as the case may be, the Administrative Agent or the
Borrower, as the case may be, shall provide such Lender with a copy of the
Disqualified Competitor List.
vii.Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.





--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a Disqualified Competitor, a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person), a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.







--------------------------------------------------------------------------------





Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.







--------------------------------------------------------------------------------





(f)Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty days’
notice to the Borrower, resign as Swingline Lender. In the event of any such
resignation as L/C Issuer or Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swingline Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swingline Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swingline Lender, it shall retain all the rights
of the Swingline Lender provided for hereunder with respect to Swingline Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swingline Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
(g)Disqualified Competitors.
i.No assignment shall be made to any Person that was a Disqualified Competitor
as of the date (the “Trade Date”) on which the applicable Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment as otherwise contemplated by this Section 11.06, in
which case such Person will not be considered a Disqualified Competitor for the
purpose of such assignment). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Competitor after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Competitor”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Competitor. Any assignment in
violation of this clause (g)(i) shall not be void, but the other provisions of
this clause (g) shall apply.
ii.If any assignment is made to any Disqualified Competitor without the
Borrower’s prior consent in violation of clause (i) above, or if any Person
becomes a Disqualified Competitor after the applicable Trade Date, the Borrower
may, at its sole expense and effort, upon notice to the applicable Disqualified
Competitor and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Competitor and repay all obligations of the Borrower owing
to such Disqualified Competitor in connection with such Revolving Commitment
and/or (B) require such Disqualified Competitor to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.06), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Competitor paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and other the
other Loan Documents; provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in 11.06(b) and (ii)
such assignment does not conflict with applicable Laws.





--------------------------------------------------------------------------------





iii.Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Competitors (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Competitor
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Competitors consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (“Plan of Reorganization”), each Disqualified Competitor
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Competitor does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
iv.The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the Disqualified
Competitor List provided by the Borrower and any updates thereto from time to
time on the Platform, including that portion of the Platform that is designated
for “public side” Lenders or (B) provide the Disqualified Competitor List to
each Lender requesting the same.







--------------------------------------------------------------------------------





    
Section 11.07    Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, its auditors and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process;
provided that (x) prior to any disclosure under clause (b) above or this clause
(c), the disclosing party agrees to provide Borrower with prior notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior notice to Borrower pursuant
to the terms of the applicable law, compulsory legal process or regulation (as
determined by the disclosing party in its reasonable discretion) and (y) any
disclosure under clause (b) above or this clause (c) shall be limited to the
portion of the Information as may be required by such law, compulsory legal
process or regulation (as determined by the disclosing party in its reasonable
discretion), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights and obligations under this Agreement or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. In the event of
any conflict between the terms of this Section and those of any other
Contractual Obligation entered into with any Loan Party (whether or not a Loan
Document), the terms of this Section shall govern.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary;
provided that, in the case of information received from a Loan Party or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
For a period of two (2) years following the termination of this Agreement, the
provisions of this Section 11.07 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.





--------------------------------------------------------------------------------





    
Section 11.08    Rights of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, the L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or the L/C Issuer different from the branch or office
or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuer and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.


Section 11.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
    
Section 11.10    Counterparts; Integration; Effectiveness.
This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.





--------------------------------------------------------------------------------





    
Section 11.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
    
Section 11.12    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
    
Section 11.13    Replacement of Lenders.
If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d)such assignment does not conflict with applicable Laws; and
(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.





--------------------------------------------------------------------------------





    
Section 11.14    Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.







--------------------------------------------------------------------------------





    
Section 11.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
    
Section 11.16    California Judicial Reference.
If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision; provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 11.04, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.
    
Section 11.17    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger, and the Lenders are arm’s-length
commercial transactions between the Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Arranger, and the
Lenders, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Loan Parties or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Arranger, nor any Lender has any
obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arranger, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent, the Arranger, nor any Lender has any
obligation to disclose any of such interests to the Loan Parties and their
respective Affiliates. To the fullest extent permitted by Law, each of the Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.





--------------------------------------------------------------------------------





    
Section 11.18    Electronic Execution of Assignments and Certain Other
Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document to be signed in connection
with this Agreement, any other document executed in connection herewith and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
or the use of a paper-based recordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
    
Section 11.19    USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
    
Section 11.20    Subordination of Intercompany Indebtedness.
Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Administrative Agent so requests, any
such obligation or indebtedness shall be enforced and performance received by
the Subordinating Loan Party as trustee for the holders of the Obligations and
the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement or any other Loan
Document. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to any such obligations and indebtedness; provided, that in the event
that any Loan Party receives any payment of any such obligations and
indebtedness at a time when such payment is prohibited by this Section, such
payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to the
Administrative Agent.





--------------------------------------------------------------------------------





    
Section 11.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
i.a reduction in full or in part or cancellation of any such liability;
ii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
iii.the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.


Section 11.22    Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedging Transactions or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support”, and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Section 11.22, the following terms have the following
meanings:





--------------------------------------------------------------------------------





“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:                
FOX FACTORY HOLDING CORP.,
a Delaware corporation
By: /s/ Zvi Glasman        
Name: Zvi Glasman
Title: Chief Financial Officer and Treasurer





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:        
BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ David R. Barney                        
Name: David R. Barney
Title: Senior Vice President


LENDERS:                
BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swingline Lender
By: /s/ David R. Barney                        
Name: David R. Barney
Title: Senior Vice President







